Exhibit 10.1

 

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of May 1, 2012; amended and restated as of April 22, 2013;

 

and further amended and restated as of March 20, 2015

 

among

 

CF INDUSTRIES HOLDINGS, INC.,

 

CF INDUSTRIES, INC.,

 

The Lenders Party Hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

 

as Joint Lead Arranger and Bookrunner,

 

 

BMO CAPITAL MARKETS, RBC CAPITAL MARKETS, LLC1, U.S. BANK NATIONAL ASSOCIATION
AND WELLS FARGO SECURITIES, LLC,

 

as Joint Lead Arrangers,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Syndication Agent,

 

and

 

BANK OF MONTREAL, ROYAL BANK OF CANADA, U.S. BANK NATIONAL ASSOCIATION AND WELLS
FARGO BANK, NATIONAL ASSOCIATION

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

Section 1.1 Defined Terms

1

Section 1.2 Classification of Loans and Borrowings

26

Section 1.3 Terms Generally

26

Section 1.4 Accounting Terms; GAAP

27

 

 

ARTICLE II The Credits

28

 

 

Section 2.1 Commitments

28

Section 2.2 Loans and Borrowings

28

Section 2.3 Requests for Revolving Borrowings

28

Section 2.4 Swingline Loans

29

Section 2.5 Letters of Credit

31

Section 2.6 Funding of Borrowings

36

Section 2.7 Interest Elections

37

Section 2.8 Termination and Reduction of Commitments

38

Section 2.9 Repayment of Loans; Evidence of Debt

39

Section 2.10 Prepayment of Loans

39

Section 2.11 Fees

40

Section 2.12 Interest

41

Section 2.13 Alternate Rate of Interest

42

Section 2.14 Increased Costs

42

Section 2.15 Break Funding Payments

44

Section 2.16 Taxes

44

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

Section 2.18 Mitigation Obligations; Replacement of Lenders

49

Section 2.19 Increase in Aggregate Commitments

50

Section 2.20 Incremental Term Loans

51

Section 2.21 Extension of Maturity Date

52

Section 2.22 Defaulting Lenders

55

 

 

ARTICLE III Representations and Warranties

57

 

 

Section 3.1 Organization; Powers

57

Section 3.2 Authorization; Enforceability

57

Section 3.3 Governmental Approvals; No Conflicts

57

Section 3.4 Financial Condition; No Material Adverse Effect

58

Section 3.5 Properties

58

Section 3.6 Litigation and Environmental Matters

58

Section 3.7 Compliance with Laws and Agreements

58

Section 3.8 Investment Company Status

59

Section 3.9 Taxes

59

 

i

--------------------------------------------------------------------------------


 

Section 3.10 ERISA

59

Section 3.11 Disclosure

59

Section 3.12 Subsidiaries

59

Section 3.13 Use of Proceeds; Margin Regulations

60

Section 3.14 Guarantors

60

Section 3.15 Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions

60

 

 

ARTICLE IV Conditions

60

 

 

Section 4.1 Second Restatement Effective Date

60

Section 4.2 Each Credit Event

62

 

 

ARTICLE V Affirmative Covenants

63

 

 

Section 5.1 Financial Statements; Ratings Change and Other Information

63

Section 5.2 Notices of Material Events

65

Section 5.3 Existence; Conduct of Business

65

Section 5.4 Payment of Taxes

65

Section 5.5 Maintenance of Properties; Insurance

66

Section 5.6 Books and Records; Inspection Rights

66

Section 5.7 Compliance with Laws and Agreements

66

Section 5.8 Use of Proceeds

67

Section 5.9 Guarantors

67

 

 

ARTICLE VI Negative Covenants

67

 

 

Section 6.1 Indebtedness

67

Section 6.2 Liens

68

Section 6.3 Fundamental Changes

71

Section 6.4 Financial Covenants

72

 

 

ARTICLE VII Events of Default

72

 

 

ARTICLE VIII The Administrative Agent

75

 

 

ARTICLE IX Miscellaneous

78

 

 

Section 9.1 Notices

78

Section 9.2 Waivers; Amendments

80

Section 9.3 Expenses; Indemnity; Damage Waiver

82

Section 9.4 Successors and Assigns

84

Section 9.5 Survival

89

Section 9.6 Counterparts; Integration; Effectiveness

89

Section 9.7 Severability

89

Section 9.8 Right of Setoff

90

Section 9.9 Governing Law; Jurisdiction; Consent to Service of Process

90

Section 9.10 WAIVER OF JURY TRIAL

91

Section 9.11 Headings

91

 

ii

--------------------------------------------------------------------------------


 

Section 9.12 Confidentiality

91

Section 9.13 Interest Rate Limitation

93

Section 9.14 No Advisory or Fiduciary Responsibility

93

Section 9.15 Electronic Execution of Assignments and Certain Other Documents

94

Section 9.16 USA PATRIOT Act

94

Section 9.17 Release of Guarantors

94

Section 9.18 Effect of the Amendment and Restatement of the Amended and Restated
Credit Agreement

94

 

SCHEDULES

 

Schedule 2.1

—

Commitments

Schedule 2.5

—

Existing Letters of Credit

Schedule 3.12(a)

—

Subsidiaries

Schedule 3.12(b)

—

Inactive Subsidiaries

Schedule 6.2

—

Existing Liens

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Interest Election Request

Exhibit D

—

Form of Note

Exhibit E

—

Form of Guaranty Agreement

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Maturity Date Extension Request

Exhibit H

—

Form of Reaffirmation Agreement

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 1, 2012,
amended and restated as of April 22, 2013 and further  amended and restated as
of March 20, 2015, among CF INDUSTRIES HOLDINGS, INC., a Delaware corporation
(“Holdings”), CF INDUSTRIES, INC., a Delaware corporation (the “Borrower”), the
LENDERS from time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, and MORGAN STANLEY BANK, N.A. and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Issuing Banks.

 

WHEREAS, the Borrower (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Article I) entered
into that certain Credit Agreement, dated as of May 1, 2012 (as amended through
but not including the Restatement Effective Date, the “Original Credit
Agreement”), by and among, among others, the Borrower, the “Lenders” as defined
therein, MORGAN STANLEY SENIOR FUNDING, INC., as “Administrative Agent” as
defined therein and MORGAN STANLEY BANK, N.A., as “Issuing Bank” as defined
therein, pursuant to which the “Lenders” as defined therein, provided
Commitments (as defined in the Original Credit Agreement) on the Effective Date
in an aggregate principal amount of $500,000,000; and

 

WHEREAS, the Borrower amended and restated the Original Credit Agreement
pursuant to that certain Amended and Restated Credit Agreement, dated as of
April 22, 2013 (as amended and as in effect immediately prior to the Second
Restatement Effective Date, the “Amended and Restated Credit Agreement”), by and
among, among others, Holdings, the Borrower, the “Lenders” as defined therein
(the “Existing Lenders”), the Administrative Agent and the Issuing Bank,
pursuant to which the Existing Lenders increased their Commitments on the
Restatement Effective Date to an aggregate principal amount of $1,000,000,000.

 

Subject to and upon the terms and conditions set forth herein, the parties
hereto wish to amend and restate the Amended and Restated Credit Agreement in
its entirety in the form of this Agreement.

 

The parties hereto agree that, on the Second Restatement Effective Date (as
hereinafter defined), the Amended and Restated Credit Agreement shall be and is
hereby amended and restated as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1  Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division of a Person,
(b) the acquisition of in excess of 50% of the capital

 

--------------------------------------------------------------------------------


 

stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Borrower or a Subsidiary of the Borrower
is the surviving entity.

 

“Additional TL Lender” has the meaning set forth in Section 2.20(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Cooperatives” means, collectively, CHS Inc. and GROWMARK, Inc.

 

“Agent Parties” has the meaning set forth in Section 9.1.

 

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as the same may hereafter be modified, supplemented, extended, amended, restated
or amended and restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of 1 month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption administered or enforced by any
Governmental Authority having jurisdiction over Holdings or any of its
Subsidiaries.

 

“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom or the
European Union relating to terrorism financing or money laundering, including,
but not limited

 

2

--------------------------------------------------------------------------------


 

to, the International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq.),
the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the International
Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et seq.), the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), the Bank Secrecy Act, as amended by Title III of the
USA Patriot Act, and any rules or regulations promulgated pursuant to or under
the authority of any of the foregoing.

 

“Applicable Percentage” means, with respect to any Lender, subject to
Section 2.22, the percentage of the total Commitments represented by such
Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any permitted assignments hereunder and
subject to Section 2.22.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth under the caption “Applicable Rate – ABR
Loans”, “Applicable Rate – Eurodollar Loans” or “Commitment Fee Rate” in the
table below, as the case may be, based upon the Moody’s Rating and the S&P
Rating applicable on such date:

 

 

 

 

 

Applicable Rate

 

 

 

Level

 

Ratings
(S&P / Moody’s)

 

ABR Loans

 

Eurodollar
Loans

 

Commitment
Fee Rate

 

I

 

³ BBB+ / Baa1

 

0.125

%

1.125

%

0.125

%

II

 

   BBB / Baa2

 

0.25

%

1.25

%

0.15

%

III

 

   BBB- / Baa3

 

0.50

%

1.50

%

0.20

%

IV

 

   BB+ / Ba1

 

0.75

%

1.75

%

0.25

%

V

 

£ BB / Ba2

 

1.00

%

2.00

%

0.30

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Moody’s Rating or a S&P Rating, respectively (other than by reason of
the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a rating in Level V;
(ii) if the Moody’s Rating and the S&P Rating established or deemed to have been
established by Moody’s and S&P, respectively, shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is more than one Level lower than the other, in
which case the Applicable Rate shall be determined by reference to the Level
next below that of the higher of the two ratings; and (iii) if the Moody’s
Rating and the S&P Rating established or deemed to have been established by
Moody’s and S&P, respectively, shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the

 

3

--------------------------------------------------------------------------------


 

Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning set forth in Section 9.4.

 

“Arrangers” means Morgan Stanley MUFG Loan Partners, LLC, acting through Morgan
Stanley Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd,. BMO
Capital Markets, RBC Capital Markets, LLC, U.S. Bank National Association and
Wells Fargo Securities, LLC, each in its capacity as joint lead arranger and in
the case of Morgan Stanley MUFG Loan Partners, LLC, acting through Morgan
Stanley Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
bookrunner, and any successors thereto.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.

 

“Assuming Lender” has the meaning set forth in Section 2.19(d).

 

“Availability Period” means the period from and including the Second Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments in accordance with the terms of this Agreement.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall

 

4

--------------------------------------------------------------------------------


 

also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means any of the following: (i) direct obligations issued or
directly and fully guaranteed or insured by the United States or Canada or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States or Canada is pledged in support thereof) having maturities of
not more than one year from the date of acquisition thereof, (ii) marketable
direct obligations issued by any state of the United States or a province or
municipality of Canada, or any political subdivision of any of the foregoing or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having an A- credit rating
or better by S&P or A3 credit rating or better by Moody’s or, in the case of
such obligations of a province or a political subdivision of Canada, an
equivalent rating from DBRS, (iii) dollar denominated time deposits,
certificates of deposit and bankers acceptances issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by any Lender
(or affiliate thereof) or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company having, a long-term unsecured debt
rating of at least “A-” or the equivalent thereof from S&P or “A3” or the
equivalent thereof from Moody’s or A (low) from DBRS with maturities of not more
than one year from the date of acquisition by such Person or, in the case of
bankers’ acceptances endorsed by any Lender (or affiliate thereof) or other such
commercial bank, maturing within six months of the date of acceptance,
(iv) repurchase obligations, including whole mortgage loans, with a term of not
more than thirty days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-2 or the equivalent thereof by S&P, at least
P-2 or the equivalent thereof by Moody’s or at least R-1 (low) from DBRS and in
each case maturing not more than one year after the date of acquisition by such
Person (vi) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender (or
affiliate thereof) or any other commercial bank that is rated at least A- or the
equivalent thereof by S&P, at least A3 or the equivalent thereof by Moody’s or
at least A (low) or the equivalent thereof by DBRS, (vii) investments in money
market funds that invest 95% of their assets in investments of the types
described in clauses (i) through (vi) above and (viii) other investments that
the Administrative Agent and the Borrower may approve in writing from time to
time.

 

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code.

 

“CFIISC” means CF Industries International Service Corporation, an Iowa
corporation (formerly known as Terra Real Estate Development Corporation).

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (as
amended)) becomes the “beneficial owner” (as that term is used under Rule 13d-3
under the Exchange Act), directly or indirectly, of Equity Interests
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated; (c) the
failure of Holdings to own, directly or indirectly, 100% of the outstanding
Equity Interests of the Borrower; or (d) any “change of control” (as such term
or any words of similar import are defined under any Material Indebtedness)
shall occur; provided that a “change of control” under this clause (d) shall
constitute a Change of Control only if (x) such Material Indebtedness became due
and payable as a result thereof and/or (y) the holders of the obligations under
such Material Indebtedness shall have the right to accelerate, cancel,
terminate, or otherwise require the repayment, repurchase or redemption of, such
Material Indebtedness as a result of such “change of control.”

 

“Change in Law” means the occurrence, after March 20, 2015, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines or directives thereunder, issued
in connection therewith or in implementation thereof and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after March 20, 2015, regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder and to acquire participations in Letters of
Credit and Swingline Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8,
(b) increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.21 or Section 9.4.  The initial amount of each Lender’s
Commitment as of the Second Restatement Effective Date is set forth on Schedule
2.1.  The initial aggregate amount of the Lenders’ Commitments as of the Second
Restatement Effective Date is $1,500,000,000.

 

6

--------------------------------------------------------------------------------


 

“Commitment Date” has the meaning set forth in Section 2.19(b).

 

“Commitment Increase” has the meaning set forth in Section 2.19(a).

 

“Communications” has the meaning set forth in Section 9.1.

 

“Compliance Certificate” has the meaning set forth in Section 5.1(c).

 

“Consent Decree” means the Consent Decree, dated as of September 28, 2010, by
the Borrower, the United States of America, and the Florida Department of
Environmental Protection, to resolve alleged violations of the federal Resource
Conservation and Recovery Act and the Florida Resource Recovery and Management
Act in connection with operations at Borrower’s Plant City, Florida Phosphoric
Acid Complex.

 

“Consent Decree Phosphogypsum Stack Liability” means the then current dollar
value of the estimated cost of closing phosphogypsum stacks upon formal plans
for closure, wastewater management, long term maintenance and monitoring, as
required by the Consent Decree.

 

“Consenting Lender” has the meaning set forth in Section 2.21(a).

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income, the sum of:

 

(a) the aggregate amount of Consolidated Interest Expense for such period;

 

(b) the aggregate amount of expense for taxes paid or accrued for such period
(including payments to Affiliated Cooperatives under the NOL Agreement);

 

(c) all amounts attributable to depreciation and depletion for such period;

 

(d) all amortization and other non-cash charges (including, without limitation,
non-cash impairment charges); and

 

(e) fees, cash charges and other cash expenses, premiums or penalties incurred
in connection with any acquisition, any asset sale, any recapitalization, any
investment, any issuance of Equity Interests by Holdings or any issuance,
incurrence or repayment of Indebtedness by Holdings or its Subsidiaries, the
amortization of any deferred financing charges, and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed);

 

in each case for such period, minus the sum of:

 

(i)                                     all non-cash gains included in
Consolidated Net Income for such period; and

 

7

--------------------------------------------------------------------------------


 

(ii)                                  all amounts (except as expressly
contemplated by clause (e) above) which constituted non-cash charges in prior
periods (and which were or would have been deducted in determining Consolidated
Net Income in a prior period) and which were actually paid in cash during the
period for which Consolidated EBITDA is being determined, all calculated for
Holdings and its Subsidiaries on a consolidated basis.

 

To the extent the net income of any Subsidiary is excluded from Consolidated Net
Income in accordance with the proviso to the definition of Consolidated Net
Income, then add-backs and deductions in determining Consolidated EBITDA, to the
extent relating to such Subsidiary, shall be limited to the same extent.

 

“Consolidated Indebtedness” means, at any time, the sum of (without duplication)
(i) all Indebtedness of Holdings and its Subsidiaries (on a consolidated basis)
as would be required to be reflected as debt or Capital Lease Obligations on the
liability side of a consolidated balance sheet of Holdings and its Subsidiaries
in accordance with GAAP and (ii) all Guarantees by Holdings and its Subsidiaries
in respect of Indebtedness of any third Person (other than Holdings and its
Subsidiaries) of the type referred to in preceding clause (i).

 

“Consolidated Interest Expense” means, with reference to any period, accrued
interest expense of Holdings and its Subsidiaries calculated on a consolidated
basis for such period determined in accordance with GAAP excluding amortization
of financing fees.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries determined on a consolidated basis for such period
(taken as a single accounting period) in accordance with GAAP; provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication): (i) the net income (or loss) of any Person in which a Person or
Persons other than Holdings and its Wholly-Owned Subsidiaries has an Equity
Interest or Equity Interests to the extent of such Equity Interests held by
Persons other than Holdings and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or accrued prior to such Person merging into or
consolidating with any Subsidiary or accrued prior to all or substantially all
of the property or assets of such Person being acquired by a Subsidiary and
(iii) the net income of any Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary.

 

“Consolidated Total Assets” means, as of any date of determination thereof, the
total assets of Holdings and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Credit Event” means the making of a Loan or the issuance, amendment, extension
or renewal of any Letter of Credit (other than any amendment, extension or
renewal that does not change the maximum stated amount of such Letter of
Credit).

 

“DBRS” means Dominion Bond Rating Service Inc.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declining Lender” has the meaning set forth in Section 2.21(a).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last sentence of Section 2.22, any
Lender that (a) has failed to (i) fund all or any portion of its Loans
(including pursuant to a Mandatory Borrowing) or participations in LC
Disbursements or Swingline Loans within two Business Days of the date such Loans
were required to be funded hereunder or (ii) pay to the Administrative Agent,
any Issuing Bank, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including with respect to its
participations in LC Disbursements and Swingline Loans) within three Business
Days of the date when due, unless, in each case, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to such funding or payment (each of which conditions precedent, together with
any applicable default, shall be specifically identified in such writing) has
not been satisfied, (b) has notified the Borrower or the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan or participations in LC Disbursements
or Swingline Loans hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such

 

9

--------------------------------------------------------------------------------


 

ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender, subject to the last sentence of Section 2.22,
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Documentation Agents” means each of Bank of Montreal, Royal Bank of Canada,
U.S. Bank National Association and Wells Fargo Bank, National Association.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” of any Person means any Subsidiary of such Person
incorporated or organized in the United States or any state thereof or the
District of Columbia; provided that any Subsidiary that would otherwise
constitute a Domestic Subsidiary and is a holding company which owns Equity
Interests in one or more Foreign Subsidiaries that are CFCs, but owns no other
material assets and does not engage in any trade or business (other than acting
as a holding company for such Equity Interests in Foreign Subsidiaries) shall
not constitute a Domestic Subsidiary hereunder; provided, further, that a
Subsidiary that is disregarded as separate from its owner for federal income tax
purposes and owns assets substantially all of which constitute Equity Interests
in one or more Foreign Subsidiaries that are CFCs, shall not constitute a
Domestic Subsidiary hereunder.

 

“Effective Date” means May 1, 2012.

 

“Eligible Assignee” means and includes any commercial bank, an insurance
company, a financial institution, any fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended), but in any event excluding Holdings and its Subsidiaries and any
natural person.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) noncompliance with any
Environmental Law, (b) the treatment (for the purpose of reducing hazardous
characteristics) or disposal of any Hazardous Materials, in each case, outside
the ordinary course of business, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a cooperative society or a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Equity Interests,
to the extent such holder has not so converted such debt security but including,
for the avoidance of doubt, but only for the purposes of the definition of
Domestic Subsidiary, any interests treated as equity for United States federal
income tax purposes).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” means any person that for purposes of Title IV of ERISA or
Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Loan Party or any Subsidiaries of any
Loan Party under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived the requirement that it be notified of such event; (b) the
receipt by any Loan Party, any Subsidiary of any Loan Party or any ERISA
Affiliate of notice from the PBGC regarding the intention to take action under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (c) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA, whether or not waived, or
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan or that such filing may be
made; or a determination that any Plan is, or is expected to be, considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; (d) the incurrence by any Loan Party, any Subsidiary of any Loan Party or
any ERISA Affiliate of any liability with respect to the complete or partial
withdrawal of any Loan Party, any Subsidiary of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan, the reorganization or insolvency under
Title IV of ERISA of any Multiemployer Plan; or the receipt by any Loan Party,
any Subsidiary of any Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Loan Party, any Subsidiary of any
Loan Party or any ERISA Affiliate of any notice, that a Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; or (e) any Loan Party, any Subsidiary of any Loan Party or any ERISA
Affiliate incurring any liability under Title IV of ERISA with respect to the
termination of any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excluded Subsidiary” means each of CFIISC, Terra Investment Fund, Terra
Investment Fund II, Terra Nitrogen, TNCLP, TNGP, each of their respective
subsidiaries and each Subsidiary of Holdings that is prohibited by applicable
law, rule or regulation or by any

 

11

--------------------------------------------------------------------------------


 

contractual obligation existing on the Second Restatement Effective Date from
guaranteeing any Indebtedness for borrowed money.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on (or measured by) its net income
or gross profit, franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes; (b) other than in the case of
an assignee pursuant to a request by the Borrower under Section 2.18(b), any
United States withholding Tax that is imposed on amounts payable to a recipient
at the time such recipient becomes a party to this Agreement (or designates a
new lending office), except to the extent that such recipient (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a); (c) Taxes attributable to any
Lender’s failure to comply with Section 2.16(e); and (d) any U.S. withholding
Taxes imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 3.15(a).

 

“Existing Lender” has the meaning set forth in the third introductory paragraph
hereto.

 

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

 

“Existing TL Lender” has the meaning set forth in Section 2.20(b).

 

“Extension Effective Date” has the meaning set forth in Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Loan Party.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the

 

12

--------------------------------------------------------------------------------


 

United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).

 

“Guarantor” means (i) each Wholly-Owned Domestic Subsidiary of Holdings (other
than the Borrower and, for the avoidance of doubt, Excluded Subsidiaries and
Immaterial Subsidiaries) that Guarantees any Indebtedness for borrowed money
(other than Permitted Indebtedness) of Holdings and/or the Borrower in an
aggregate principal amount in excess of $450,000,000, in each case, which has
executed a Guaranty Agreement or a joinder agreement to a Guaranty Agreement as
required pursuant to Section 5.9 and (ii) Holdings.

 

“Guaranty” means the Guarantee by Holdings pursuant to the Guaranty Agreement
entered into on the Effective Date, each joinder agreement thereto and each
other Guaranty Agreement entered into pursuant to Section 5.9.

 

“Guaranty Agreement” means each guarantee agreement in substantially the form of
Exhibit E attached hereto, as amended, modified or supplemented from time to
time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

13

--------------------------------------------------------------------------------


 

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning set forth in the introductory paragraph hereto.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary
(other than a Loan Party) (a) whose consolidated total assets do not constitute
more than 5.0% of the Consolidated Total Assets of Holdings and its Subsidiaries
(for the most recently ended fiscal year of Holdings for which audited financial
statements are available), and (b) whose consolidated gross sales do not
constitute more than 5.0% of the consolidated gross sales of Holdings and its
Subsidiaries (for the most recently ended fiscal year of Holdings for which
audited financial statements are available); provided that if at any time one or
more Immaterial Subsidiaries are subject to one or more events as described
under clause (g) and/or (h) of Article VII, if such Immaterial Subsidiaries
would fail to meet either the test described in preceding clause (a) or (b) if
all such Immaterial Subsidiaries were a single Subsidiary (rather than separate
Subsidiaries), for this purpose treated as if each reference in preceding clause
(a) and (b) to “5.0%” were instead a reference to “7.5%”, then the respective
such Subsidiaries shall not constitute Immaterial Subsidiaries unless and until
such time as in aggregate they do not fail either of the tests referenced in
this proviso.

 

“Increase Date” has the meaning set forth in Section 2.19(a).

 

“Increasing Lender” has the meaning set forth in Section 2.19(b).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Loan Amendment” has the meaning set forth in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services that is due more
than six months after taking delivery of such property (excluding accounts
payable and accrued liabilities incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights) owned or acquired
by such Person (other than Liens on Equity Interests in joint ventures), whether
or not such Person has assumed or become liable for the payment of such
obligation; provided that, in the event such Person has not assumed or become
liable for payment of such obligation, only the lesser of the fair market value
of such property or the amount of the obligation secured shall be deemed to be
Indebtedness, (g) all Guarantees by such Person of Indebtedness of others, the
amount of such obligation being deemed to be an amount equal to the stated or
determinable amount of the obligations of such Person in respect of such
Guarantee or, if not stated or determinable, the

 

14

--------------------------------------------------------------------------------


 

maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith, (h) the principal portion of all Capital Lease Obligations of such
Person, (i) all obligations, after giving effect to any prior drawings or
reductions which have been reimbursed, contingent or otherwise, of such Person
as an account party or applicant in respect of letters of credit, letters of
guaranty, surety bonds or similar arrangements, (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
of such Person under any liquidated earn-out that would appear as liabilities on
a balance sheet of such Person and (l) any Off-Balance Sheet Liability.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of (a) Holdings or (b) the Borrower, in each case that is not Guaranteed by any
other Person or entity (other than Holdings or the Borrower, as applicable) or
subject to any other credit enhancement which has the higher long term debt
rating by S&P or Moody’s.

 

“Information” has the meaning set forth in Section 9.12(a).

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters most recently
ended to (b) Consolidated Interest Expense for such period of four
(4) consecutive fiscal quarters.

 

“Interest Election Request” has the meaning set forth in Section 2.7(b).

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December when
such Loan is outstanding and the Maturity Date, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
in accordance with the terms hereof and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to, or with the consent of, each Lender, such other period
that is less than one month or greater than six months) thereafter, as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding

 

15

--------------------------------------------------------------------------------


 

Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means Morgan Stanley Bank, N.A. (except as otherwise provided in
Article VIII) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., and each Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.5(j) (other
than any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.5(k)); provided that, unless Morgan Stanley Bank, N.A. specifically
consents thereto in a given instance, neither Morgan Stanley Bank, N.A. nor any
of its Affiliates shall be obligated to issue any trade Letters of Credit (and
Morgan Stanley Bank, N.A. and its Affiliates shall only be obligated to issue
standby Letters of Credit).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliates
with respect to Letters of Credit issued by such Affiliates.

 

“LC Collateral Account” has the meaning set forth in Section 2.5(i).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lease” shall mean any lease, sublease, or other agreement pursuant to which a
Loan Party has a Leasehold.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lenders” means the Persons listed on Schedule 2.1 on the Second Restatement
Effective Date and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or pursuant to Section 2.19, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any irrevocable letter of credit issued pursuant to
this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Suspension Notice” has the meaning set forth in
Section 2.5(b).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), each Guaranty and any joinder agreements to a
Guaranty delivered pursuant to Section 5.9 hereof and any Reaffirmation
Agreement.

 

“Loan Parties” means Holdings, the Borrower and each Guarantor.

 

“Loans” means each Revolving Loan and each Swingline Loan.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.4(c).

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement, any
Guaranty or any of the other Loan Documents or the rights and remedies, in each
case taken as a whole, of the Administrative Agent, the Issuing Bank or the
Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or more of Holdings, the Borrower and their respective Subsidiaries
in a principal amount exceeding $125,000,000 outstanding at the time of
determination, but excluding any Indebtedness owing to Holdings, the Borrower or
any of their respective Subsidiaries.  For

 

17

--------------------------------------------------------------------------------


 

purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any of their respective Subsidiaries in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings, the Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means March 20, 2020, as such date may be extended pursuant to
Section 2.21.

 

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit G attached hereto or such other form as shall be approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), for the extension of the Maturity Date pursuant to Section 2.21.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means the public corporate family rating of Holdings from
Moody’s; provided that if Moody’s shall not have in effect a public corporate
family rating of Holdings, the “Moody’s Rating” shall mean the long-term debt
rating by Moody’s for the Index Debt.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to (or to which there is an
obligation to contribute to) by any Loan Party or any Subsidiary of any Loan
Party or any ERISA Affiliate, and each such plan for the five- year period
immediately following the latest date on which any Loan Party, any Subsidiary of
any Loan Party or any ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

 

“NOL Agreement” means that certain Net Operating Loss Agreement, dated
August 16, 2005, by and among Holdings, the Borrower and the Members (as defined
therein), as amended, restated, supplemented or otherwise modified from time to
time.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of Holdings that is not a
Guarantor (other than the Borrower).

 

18

--------------------------------------------------------------------------------


 

“Note” has the meaning set forth in Section 2.9(e).

 

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Loan
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

 

“OFAC” has the meaning set forth in Section 3.15(a)(v).

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

“Original Credit Agreement” has the meaning set forth in the second introductory
paragraph hereto.

 

“Other Connection Taxes” means, with respect to any recipient of a payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such taxes imposed with respect to an
assignment (other than (i) such taxes that arise from the enforcement of this
Agreement or the other Loan Documents, and (ii) such taxes imposed with respect
to an assignment that occurs as a result of the Borrower’s request pursuant to
Section 2.18(b)).

 

“Participant” has the meaning set forth in Section 9.4(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.4(c)(ii).

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation and any successor
entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes, assessments
or governmental charges or levies that are not yet due and payable or are being
contested in compliance with Section 5.4;

 

19

--------------------------------------------------------------------------------


 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, suppliers’, processors’, workman’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.4;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or similar laws or regulations (other
than Liens arising under ERISA);

 

(d)                                 utility deposits and deposits made to secure
the performance of bids, tenders, contracts, leases, statutory obligations,
surety and appeal bonds (or deposits made to otherwise secure an appeal, stay or
discharge in the course of any legal proceeding), performance or completion
bonds and other obligations of a like nature or other cash deposits required to
be made, in each case in the ordinary course of business;

 

(e)                                  judgment liens and judicial attachment
liens in respect of judgments that do not constitute an Event of Default under
clause (k) of Article VII;

 

(f)                                   recorded or unrecorded easements,
encroachments, rights-of-way, covenants, conditions, restrictions, leases,
licenses, reservations, subdivisions, and similar encumbrances of any kind or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning, building, subdivision, environmental regulations, or other restrictions
as to the use of owned or leased real property and minor defects and
irregularities in title on real property that do not secure any monetary
obligations and do not materially affect the ability of the applicable Loan
Party or Subsidiary to operate the affected property in the ordinary conduct of
business;

 

(g)                                  any matters disclosed on any survey, aerial
survey, ExpressMap or equivalent photographic depiction delivered by the
Borrower to the Administrative Agent, all of which matters shall be acceptable
to the Administrative Agent in its reasonable discretion;

 

(h)                                 any exceptions to title set forth in any
title insurance policy;

 

(i)                                     Liens in favor of the United States or
any state thereof, or in favor of any other country, or political subdivision
thereof, to secure certain payments pursuant to any contract or statute or to
secure any Indebtedness incurred for the purpose of financing all or any part of
the purchase price, or, in the case of real property, the cost of construction,
of the assets subject to such Liens, including, without limitation, such Liens
incurred in connection with pollution control, industrial revenue or similar
financing; and

 

(j)                                    any interest or title, and any
encumbrances thereon, of a lessor or sublessor under any lease entered into by a
Loan Party or Subsidiary as a lessee or sublessee.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness of any Subsidiary under the
Loan Documents;

 

20

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness of any Subsidiary to Holdings,
the Borrower, or any other Subsidiary of Holdings;

 

(c)                                  Indebtedness of any Subsidiary incurred to
finance the acquisition, construction, repair, development or improvement of any
property, plant or equipment (including Capital Lease Obligations), and any
extensions, renewals, refinancings and replacements of any such Indebtedness
that does not increase the outstanding principal amount thereof, plus accrued
interest, premium thereon and any original issue discount pursuant to the terms
thereof, plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection therewith; provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, development or improvement and provided, further, that the
principal amount of Indebtedness secured by any Lien shall at no time exceed
100% of the cost of acquiring, constructing, repairing, developing or improving
such property;

 

(d)                                 Indebtedness of any Person that becomes a
Subsidiary after the original Effective Date, or that is secured by an asset
when such asset is acquired by a Subsidiary after the original Effective Date,
and any extensions, renewals, refinancings and replacements of any such
Indebtedness that does not increase the outstanding principal amount thereof,
plus accrued interest, premium thereon and any original issue discount pursuant
to the terms thereof, plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection therewith; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary;

 

(e)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument of a
Subsidiary drawn against insufficient funds in the ordinary course of business;

 

(f)                                   Indebtedness of an account party in
respect of trade letters of credit; and

 

(g)                                  obligations arising from tax increment
financings and other similar arrangements with Governmental Authorities and
credit support (including, without limitation, letters of credit and lines of
credit) provided in connection therewith.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Phosphogypsum Stack Liability” means the present value of the estimated cost of
closing phosphogypsum stacks based upon formal closure plans for closure,
wastewater management, long-term maintenance and monitoring, as reported in
Holdings’ financial statements in accordance with GAAP.

 

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA in respect of which any Loan
Party, any Subsidiary of any Loan Party or any ERISA Affiliate would be (or
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Platform” has the meaning set forth in Section 9.1.

 

“Pooling Agreement” means that certain Spare Parts Pooling Agreement, dated as
of August 15, 1968, by and among Commercial Solvents Corporation, First Nitrogen
Corporation, the Borrower (formerly known as Central Farmers Fertilizer
Company), Miscoa and Triad Chemical, as amended, restated, supplemented or
otherwise modified from time to time, but without giving effect to any
amendments, restatements, supplements or other modifications which, taken as a
whole, are materially adverse to the Loan Parties.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal U.S. edition
as being the “U.S. Prime Rate” or, if more than one rate is published as the
“U.S. Prime Rate”, then the average of such rates (each change in the Prime Rate
to be effective as of the date of publication in The Wall Street Journal U.S.
edition of a “U.S. Prime Rate” that is different from that published on the
preceding domestic Business Day); provided that in the event that The Wall
Street Journal U.S. edition shall, for any reason, fail or cease to publish the
“U.S. Prime Rate”, the Administrative Agent shall choose a reasonably comparable
index or source to use as the basis for the “U.S. Prime Rate”.  The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Pro Forma Basis”  means, in connection with any calculation of and compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to any Acquisition and any Significant Asset
Sale consummated after the first day of the relevant period and on or prior to
the last day of the relevant period (or, in the case of determinations other
than pursuant to Section 6.4, on or prior to the date of determination) and, in
the case of all determinations other than pursuant to Section 6.4, giving effect
to all incurrences and repayments of Indebtedness through the date of
determination, as if same had occurred on the first day of the respective
period, in each case with such pro forma adjustments as are appropriate, in the
good faith judgment of a Responsible Officer of the Borrower, to reflect
identifiable and factually supportable additional cost savings or synergies from
such actions that have been realized or for which substantially all the steps
necessary for realization have been taken or, at the time of determination, are
reasonably expected to be taken within 12 months immediately following any such
action (net of the amount of actual benefits realized during such period from
such actions).

 

“Projections” has the meaning set forth in Section 3.11.

 

“Reaffirmation Agreement” means any Reaffirmation Agreement executed by the
Borrower and Holdings, substantially in the form of Exhibit H attached hereto.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

“Register” has the meaning set forth in Section 9.4(b)(iv).

 

22

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposures and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means any of the chief executive officer, president,
principal accounting officer, chief financial officer, chief internal general
counsel, treasurer or controller, in each case, of the applicable Loan Party, or
any person designated by any such Loan Party in writing to the Administrative
Agent from time to time, acting singly.

 

“Restatement Effective Date” means April 22, 2013.

 

“Restricted Cash” means cash or Cash Equivalents of Holdings and its
Subsidiaries, that (i) appear (or would be required to appear) as “restricted”
on a consolidated balance sheet of Holdings and its Subsidiaries (unless such
appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien granted by Holdings and/or its Subsidiaries in
favor of any Person or (iii) are subject to binding contractual or legal
obligations that result in such cash or Cash Equivalents being not otherwise
generally available for use by the Borrower or such Guarantor.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” has the meaning set forth in Section 2.1.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill, Inc.

 

“S&P Rating” means the public corporate credit rating of Holdings from S&P;
provided that if the S&P shall not have in effect a public corporate credit
rating of Holdings, the “S&P Rating” shall mean the long-term debt rating by S&P
for the Index Debt.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any country-wide or territory-wide Sanctions (at the
time of this Agreement, the Crimea region, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, any Person that is (a) listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the European Union,
(b) located or organized in a Sanctioned Country or (c)

 

23

--------------------------------------------------------------------------------


 

directly or indirectly owned 50% or more or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 4.1 are satisfied (or waived in accordance with
Section 9.2).

 

“Significant Asset Sale” means each asset sale where the gross consideration
received therefor by Holdings and its respective Subsidiaries (taking the net
sale proceeds therefrom plus the fair market value (as reasonably determined by
the Borrower) of any non-cash consideration received) equals or exceeds
$20,000,000.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary”  means, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% of the total voting power of the
equity interests therein at the time.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a subsidiary or subsidiaries of Holdings; provided, however, that each
Excluded Subsidiary shall not be considered a Subsidiary for purposes of this
Agreement, except that each Excluded Subsidiary shall be considered a Subsidiary
for purposes of calculating the Interest Coverage Ratio and the Total Leverage
Ratio and for purposes of the accounting and financial terms used in connection
with making such calculations.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference

 

24

--------------------------------------------------------------------------------


 

to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or its Subsidiaries
shall be a Swap Agreement.

 

“Swingline Expiry Date” means that date which is five Business Days prior to the
Maturity Date.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Morgan Stanley Senior Funding, Inc. or any Affiliate
thereof, in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning set forth in Section 2.4.

 

“Syndication Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as syndication agent, and any successor thereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Terra Investment Fund” means Terra Investment Fund LLC, an Oklahoma limited
liability company.

 

“Terra Investment Fund II” means Terra Investment Fund II LLC, an Oklahoma
limited liability company.

 

“Terra Nitrogen” means Terra Nitrogen Limited Partnership, a Delaware limited
partnership.

 

“TL Lenders” has the meaning set forth in Section 2.20(b).

 

“TNCLP” means Terra Nitrogen Company, L.P., a Delaware limited partnership.

 

“TNGP” means Terra Nitrogen GP Inc., a Delaware corporation.

 

“Total Leverage Ratio” means, on any date of determination, the ratio of (x) the
remainder of (i) Consolidated Indebtedness on such date minus (ii) the aggregate
amount of Unrestricted Cash on such date, to (y) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended on or prior
to such date; provided that for purposes of any calculation of the Total
Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein.

 

25

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York.

 

“Unrestricted Cash” means cash or Cash Equivalents of Holdings and its
Subsidiaries other than Restricted Cash.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Domestic Subsidiary” means, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” means, as to any Person, any Subsidiary of such Person
which is (i) a corporation 100% of whose capital stock is at the time owned by
such Person and/or one or more Wholly-Owned Subsidiaries of such Person or
(ii) a partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than, in the case
of a Foreign Subsidiary of Holdings with respect to the preceding clauses
(i) and (ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than Holdings and its Subsidiaries under
applicable law).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.2  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) and Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.3  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any

 

26

--------------------------------------------------------------------------------


 

agreement, instrument or other document herein (other than the Original Credit
Agreement or the Amended and Restated Credit Agreement) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, amendments and restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

 

Section 1.4  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, the financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that, except as otherwise specifically provided herein, all
computations and all definitions (including accounting terms) used in
determining compliance with Section 6.4 shall utilize GAAP and policies in
conformity with those used to prepare the audited financial statements of
Holdings delivered pursuant to Section 5.1 of the Amended and Restated Credit
Agreement for the fiscal year ended December 31, 2014; provided, further, that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of any provision hereof (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards No. 159 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) permitting or
requiring a Person to value its financial liabilities or Indebtedness at the
fair value thereof and (b) if at any time the obligations of any Person in
respect of an operating lease are required to be recharacterized as Capital
Lease Obligations as a result of a change in GAAP after the Effective Date, then
for purposes hereof such Person’s obligations under such operating lease shall
not, following the date of such recharacterization, be deemed Capital Lease
Obligations and if after any such change in GAAP any Capital Lease Obligations
would constitute obligations in respect of an operating lease, as defined and
interpreted in

 

27

--------------------------------------------------------------------------------


 

accordance with GAAP as in effect and applied on the Effective Date, then the
obligations under such lease shall not be deemed Capital Lease Obligations.

 

ARTICLE II

 

The Credits

 

Section 2.1  Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans in dollars to the Borrower (each such loan, a
“Revolving Loan”) from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the
aggregate amount of the Revolving Credit Exposure of all Lenders exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

Section 2.2  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Applicable Percentages.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.4.

 

(b)                                 Subject to Section 2.13, (i) each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith and (ii) each Swingline Loan shall
be comprised entirely of ABR Loans.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or the amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e), as the case may be.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.3  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone,

 

28

--------------------------------------------------------------------------------


 

telecopy or electronic mail (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing (excluding a Borrowing
of Swingline Loans and Revolving Loans made pursuant to a Mandatory Borrowing),
not later than 12:00 noon, New York City time, one Business Day prior to the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by delivery (including by telecopy
or electronic mail) to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B attached hereto and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the account or
accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.6.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.3, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Notwithstanding anything to the contrary, Mandatory Borrowings shall be made
upon the notice specified in Section 2.4(c), with the Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.4(c); provided, however, that the
making of such Mandatory Borrowings shall not constitute a representation or
warranty by Holdings or the Borrower that any of the conditions specified in
Section 4 are satisfied as of the time such Mandatory Borrowings are made.

 

Section 2.4  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans to the Borrower (each
such loan, a “Swingline Loan”), at any time and from time to time on or after
the Second Restatement Effective Date and prior to the Swingline Expiry Date, in
an aggregate principal amount at any time outstanding that will not result in
(i) the sum of the total Swingline Exposures exceeding $50,000,000 or (ii) the
sum of the total Revolving Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Each Swingline Loan shall be
made as part of a Borrowing consisting of

 

29

--------------------------------------------------------------------------------


 

Swingline Loans made by the Swingline Lender.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.  Each Swingline Loan shall be in an amount
that is an integral multiple of $500,000 and not less than $500,000; provided
that a Swingline Loan may be made in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e).

 

(b)              To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, telecopy or electronic mail
(and, in the case of telephonic notice, confirmed by hand delivery, telecopy or
electronic mail), not later than 1:00 P.M., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.5(e), by remittance to the applicable
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)                                  On any Business Day, the Swingline Lender
may, in its sole discretion, give written notice to the Borrower (unless a
Default or Event of Default then exists under clauses (h) and (i) of
Article VII) and the other Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under clauses (h) and (i) of
Article VII or upon the exercise of any of the remedies provided in the last
paragraph of Article VII), in which case one or more Borrowings of Revolving
Loans constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s Applicable Percentage (determined before giving
effect to any termination of the Commitments pursuant to the last paragraph of
Article VII, if applicable) and the proceeds thereof shall be applied directly
by the Administrative Agent to repay the Swingline Lender for such outstanding
Swingline Loans.  Each Lender hereby irrevocably agrees to make Revolving Loans
upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with any minimum borrowing amount
otherwise required hereunder, (ii) whether any conditions specified in Section 4
are then satisfied, (iii) whether a Default or an Event of Default then exists
or would result therefrom, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the total Commitments at such time.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to the Borrower), then each
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause the Lenders to share in such Swingline Loans
ratably based upon

 

30

--------------------------------------------------------------------------------


 

their respective Applicable Percentages (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Article VII), provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the overnight Federal Funds Effective Rate
for the first three days and at the interest rate otherwise applicable to
Revolving Loans maintained as ABR Loans hereunder for each day thereafter.

 

Section 2.5  Letters of Credit.(a)  General.  (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time on or after the Second
Restatement Effective Date and prior to the 60th day prior to the Maturity Date,
and (subject to the conditions set forth in Section 4.2), the Issuing Bank will
issue the Letters of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the applicable Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(ii) Notwithstanding anything to the contrary above and at the request of the
Borrower, any Letter of Credit may be stated to be for the account of a
Subsidiary or an Excluded Subsidiary of the Borrower; provided that (x) each
such Letter of Credit shall (i) for all purposes of this Agreement be for the
joint and several account of the Borrower and such Subsidiary (who shall be
jointly and severally obligated for all Obligations with respect thereto) and
(ii) benefit from the guaranties provided pursuant to the Guaranties and (y) the
respective Subsidiaries or Excluded Subsidiaries designated as account party
shall deliver such documentation (including, without limitation, customary
letter of credit applications and reimbursement agreements) as may be reasonably
requested by the Administrative Agent or the applicable Issuing Bank consistent
with the terms of the Loan Documents.

 

(b)              Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to any
Issuing Bank and the Administrative Agent (at least five Business Days in
advance of the requested date of issuance, amendment, renewal or extension (or
such shorter period as is acceptable to such Issuing Bank)) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.5), the stated amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit;

 

31

--------------------------------------------------------------------------------


 

provided that the initial stated amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Bank.  If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $125,000,000, (ii) the
sum of the total Revolving Credit Exposures shall not exceed the total
Commitments, (iii) following the effectiveness of any Maturity Date Extension
Request, the LC Exposure in respect of all Letters of Credit having an
expiration date after the second Business Day prior to the Existing Maturity
Date shall not exceed the total Commitments of the Consenting Lenders extended
pursuant to Section 2.21; provided that an Issuing Bank shall not issue, amend,
renew or extend any Letter of Credit (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not effect an
extension, or increase the stated face amount, of such Letter of Credit) if it
shall have been notified by the Administrative Agent at the written request of
the Required Lenders that a Default or an Event of Default has occurred and is
continuing and that, as a result, no further Letters of Credit shall be issued
by it (a “Letter of Credit Suspension Notice”); provided that the Issuing Bank
shall have received such Letter of Credit Suspension Notice within a sufficient
amount of time to process internally the instructions therein contained.

 

(c)               Expiration Date.  Each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof 
and (B) five Business Days prior to the Maturity Date, and (y) in the case of
trade Letters of Credit, on or before the earlier of (A) the date which occurs
180 days after the date of issuance thereof and (B) 30 days prior to the
Maturity Date; provided that any standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration (none of which, in any event, shall extend beyond the date
referred to in the preceding clause (x)(B) above) so long as such Letter of
Credit permits the applicable Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof within
a time period during such twelve month period to be agreed upon at the time such
Letter of Credit is issued.  For the avoidance of doubt, if the Maturity Date
shall be extended pursuant to Section 2.21, “Maturity Date” as referenced in
this clause (c) shall refer to the Maturity Date as extended pursuant to
Section 2.21; provided that, notwithstanding anything in this Agreement
(including Section 2.21 hereof) or any other Loan Document to the contrary, the
Maturity Date, as such term is used in reference to any Issuing Bank or any
Letter of Credit issued thereby, may not be extended without the prior written
consent of the applicable Issuing Bank.

 

(d)              Participations.  (i) By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account

 

32

--------------------------------------------------------------------------------


 

of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section 2.5, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(ii)                                  In determining whether to pay under any
Letter of Credit, no Issuing Bank shall have any obligation relative to the
other Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for such
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Lender or any other Person unless such action is taken or omitted to be taken
with gross negligence, bad faith or willful misconduct on the part of such
Issuing Bank (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

(e)               Reimbursement.  If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 5:00 p.m., New York City time, on the Business Day
immediately following the date on which the Borrower receives notice of such LC
Disbursement; provided that the Borrower may, at its election and subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.3
or Section 2.4, as applicable, that such payment be financed with a Revolving
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan.  If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

33

--------------------------------------------------------------------------------


 

(f)                Obligations Absolute.    The Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section 2.5
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
each Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.5,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s Obligations hereunder.  Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the applicable Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)               Disbursement Procedures.    The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by such Issuing
Bank.  Such Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy or electronic mail), telecopy or
electronic mail of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)              Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC

 

34

--------------------------------------------------------------------------------


 

Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.5, then Section 2.12(c) shall apply.  Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section 2.5 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i)                  Cash Collateralization.    If any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and Lenders (the “LC Collateral Account”), an
amount in cash equal to 103% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made solely in Cash Equivalents at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

(j)                 Designation of Issuing Banks.  The Borrower may, at any time
and from time to time, upon notice to the Administrative Agent, designate as an
Issuing Bank one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by (i) the execution and delivery to the
Administrative Agent by such designated Lender on the Second Restatement
Effective Date of a counterpart to this Agreement in its capacity as an Issuing
Bank or (ii) an agreement, which shall be in form and substance reasonably
satisfactory to such Issuing Bank, executed by the Borrower, the Administrative
Agent and such designated Lender and, from and after the Effective Date or the
effective date of such agreement, as the case may be, (x) such

 

35

--------------------------------------------------------------------------------


 

Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (y) references herein to the term “Issuing Bank” shall be deemed
to include such Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

(k)              Termination of an Issuing Bank.    The Borrower may terminate
the appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing
a written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.11(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.  Without limiting the foregoing, following the delivery by
the Borrower of any notice of termination in respect of any Issuing Bank (and
regardless of whether such notice has become effective), such Issuing Bank shall
have no obligation to issue, amend, renew or extend any Letter of Credit.

 

(l)                  Existing Letters of Credit.  On the Second Restatement
Effective Date, each letter of credit issued or deemed to be issued under the
Amended and Restated Credit Agreement listed on Schedule 2.5, to the extent
outstanding, shall be automatically and without further action by the parties
thereto (and without payment of any fees otherwise due upon the issuance of a
Letter of Credit) deemed converted into Letters of Credit issued pursuant to
this Section 2.5 and subject to the provisions hereof.

 

Section 2.6  Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 Noon, New York City time, (or in the case
of (x) Mandatory Borrowings, no later than 1:00 P.M., New York City time or
(y) Swingline Loans, as provided in Section 2.4(b)) to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower (other than Revolving Loans made pursuant to a Mandatory Borrowing) by
promptly crediting the amounts so received, in like funds, to an account or
accounts designated by the Borrower in the applicable Borrowing Request;
provided that, if, on the date of a Borrowing of Revolving Loans (other than a
Mandatory Borrowing), there are L/C Disbursements that have not yet been
reimbursed by or on behalf of the Borrower or Swingline Loans then outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Disbursements, second, to the payment in full of any such
Swingline Loans, and third, to the Borrower as otherwise provided above.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Applicable Percentage of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.6 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in

 

36

--------------------------------------------------------------------------------


 

fact made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter or (ii) in the case of the
Borrower, the interest rate applicable to the Loans comprising such Borrowing. 
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim that the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

Section 2.7  Interest Elections.  (a)  Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may, at any time and from time
to time, elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.7.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated among the Lenders holding the Loans
comprising such Borrowing in accordance with their respective Applicable
Percentages, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.7, the Borrower shall notify the Administrative Agent of such election
by telephone, telecopy or electronic mail by the time that a Borrowing Request
would be required under Section 2.3 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written request (an “Interest Election Request”) in
substantially the form of Exhibit C attached hereto and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

37

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
month’s duration.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

Section 2.8  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments, in each case without premium or
penalty; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the total
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.8 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.8 shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or another transaction, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be applied to the Lenders in accordance with their
respective Applicable Percentages.

 

38

--------------------------------------------------------------------------------


 

Section 2.9  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made to the
Borrower, the Borrower shall repay all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period, if any, applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.9 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein
(absent manifest error); provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note (each such promissory note being called a
“Note” and all such promissory notes being collectively called the “Notes”).  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in substantially the form of Exhibit D attached hereto. 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.4) be represented by one
or more promissory notes substantially in such form payable to the payee named
therein (or to such payee and its registered assigns).

 

Section 2.10  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (subject to the requirements of Section 2.15),
subject to prior notice in accordance with paragraph (b) of this Section 2.10.

 

(b)                                 The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy, electronic mail or delivery of written
notice), telecopy or electronic mail of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than 1:00

 

39

--------------------------------------------------------------------------------


 

p.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
1:00 p.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 3:00 p.m.,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.8, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.8.  Promptly following receipt of any such notice relating to a
Revolving Borrowing or a Swingline Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2.  Each prepayment of a Revolving Borrowing or a Swingline Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing of the
Lenders in accordance with their respective Applicable Percentages.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and any costs incurred as contemplated by Section 2.15.

 

(c)                                  If at any time, the sum of the aggregate
principal amount of all of the Revolving Credit Exposures exceeds the total
Commitments, the Borrower shall immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.5(i), in an aggregate principal amount sufficient to cause the
aggregate amount of all Revolving Credit Exposures to be less than or equal to
the total Commitments.

 

Section 2.11  Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lender) a commitment
fee, which shall accrue at the relevant percentage set forth in the row entitled
“Commitment Fee” in the definition of “Applicable Rate” on the daily amount by
which the Commitment of such Lender exceeds the Revolving Credit Exposure of
such Lender during the period from and including the Second Restatement
Effective Date to but excluding the date on which such Commitment terminates. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Second Restatement Effective Date; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Second Restatement Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the applicable Issuing Bank a

 

40

--------------------------------------------------------------------------------


 

fronting fee with respect to each Letter of Credit issued by it, which shall
accrue at a rate per annum equal to 0.125% on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Second Restatement Effective Date to
but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the Second Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand.  Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders.  The amount of such fees required to be paid hereunder shall not be
refundable under any circumstances.

 

Section 2.12  Interest.  (a)  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding paragraphs (a) and (b) of
this Section 2.12, if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.12 or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section 2.12.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.12 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be conclusive absent manifest error.

 

Section 2.13  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14  Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

42

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient of any payments to be
made by or on account of any obligation of the Borrower hereunder to any Taxes
on its Loans, loan principal, Letters of Credit, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes or
(C) Other Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, subject to paragraphs (c) and (d) of this Section 2.14, the
Borrower will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered; provided that
such amounts shall be proportionate to the amounts that such Lender or such
Issuing Bank charges other borrowers or account parties for such additional
costs incurred or reductions suffered on loans or letters of credit, as the case
may be, similarly situated to the Borrower in connection with substantially
similar facilities as reasonably determined by such Lender or such Issuing Bank,
as the case may be, acting in good faith.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments hereunder
or the Loans made, or participations in Letters of Credit held, by such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank, or such Lender’s or such Issuing Bank’s
holding company would have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, subject to paragraphs (c) and (d) of this
Section 2.14, the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered; provided that such amounts shall be proportionate
to the amounts that such Lender or such Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrower in connection with
substantially similar facilities as reasonably determined by such Lender or such
Issuing Bank, as the case may be, acting in good faith.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its

 

43

--------------------------------------------------------------------------------


 

holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.14, including in reasonable detail a description of the basis for
such claim for compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section 2.14 shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.14 for any
increased costs or reductions incurred more than 120 days prior to the date that
such Lender or such Issuing Bank notifies the Borrower in writing of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive (or has retroactive effect), then the 120-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 2.15  Break Funding Payments.  In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure (other than as a result of a failure of a Lender to fund a Loan
required to be funded hereunder) to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18 or Section 2.21, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event in accordance with the terms of this
Section 2.15.  In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.16  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes, except as required by law. 
If any applicable law (as

 

44

--------------------------------------------------------------------------------


 

determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after making such deduction or withholding
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or at the option of the Administrative Agent shall timely reimburse it for
the payment of any Other Taxes.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefore, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding anything to the contrary in the preceding
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(e)(ii) and (f) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  (ii) Without limiting the generality of the foregoing, any
Foreign Lender, if it is legally entitled to do so, shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(i)                                     executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest
certificate in compliance with Section 2.16(e)(iii), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a certificate in compliance with Section 2.16(e)(iii) on behalf of such
partner or partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(f)                                   If a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) to enable the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.16(f), “FATCA” shall include any amendments made to FATCA after
the Effective Date.

 

(g)                                  If any Lender or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has

 

46

--------------------------------------------------------------------------------


 

been indemnified pursuant to this Section 2.16 (including by the payment of
additional amounts pursuant to this Section 2.16), it shall pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
(w) any Lender or the Administrative Agent may determine, in its sole discretion
consistent with the policies of such Lender or the Administrative Agent, whether
to seek a refund for any Taxes; (x) any Taxes that are imposed on a Lender or
the Administrative Agent as a result of a disallowance or reduction of any Tax
refund with respect to which such Lender or the Administrative Agent has made a
payment to the Loan Party pursuant to this Section 2.16 shall be treated as an
Indemnified Tax for which the Loan Party is obligated to indemnify such Lender
or the Administrative Agent pursuant to this Section 2.16 without any exclusions
or defenses; (y) nothing in this Section 2.16 shall require the Lender or the
Administrative Agent to disclose any confidential information to a Loan Party
(including, without limitation, its tax returns or their calculations); and
(z) neither any Lender nor the Administrative Agent shall be required to pay any
amounts pursuant to this Section 2.16 for so long as a Default or Event of
Default exists.

 

Section 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Except as provided in Section 2.5(e), the Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, reimbursements of LC Disbursements, or of amounts
payable under Section 2.14, Section 2.15 or Section 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  The Borrower shall make each
reimbursement of LC Disbursements required to be made by it prior to the time
for such payments set forth in Section 2.5(e).  Any amounts received after the
time set forth above or in Section 2.5(e), as applicable, on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. 
All such payments shall be made to the Administrative Agent for the account of
the applicable Lenders at 1 Pierrepont Plaza, 7th Floor, Brooklyn, New York,
11201 and except that payments to the Swingline Lender, payments to an Issuing
Bank as expressly provided herein, and payments pursuant to Section 2.14,
Section 2.15 Section 2.16 and Section 9.3, in each case shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment or
performance hereunder shall be due on a day that is not a Business Day, the date
for payment or performance shall be extended to the next succeeding Business
Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension.  All payments hereunder shall be
made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from the

 

47

--------------------------------------------------------------------------------


 

Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in
Swingline Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in Swingline Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans or participations
in Swingline Loans and LC Disbursements, as applicable, of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans or participations in
Swingline Loans and LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in Swingline Loans and LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender or any Issuing Bank acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender or such Issuing Bank were a direct creditor of the
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or an Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4(c), 2.5(d) or (e), 2.6
or paragraph (d) of this Section 2.17, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such

 

48

--------------------------------------------------------------------------------


 

Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.18  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) any Lender is a Defaulting Lender or a
Non-Consenting Lender or (iv) any Lender is a Declining Lender under
Section 2.21, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.4), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, the Swingline Lender and the
applicable Issuing Banks, which consents shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in Swingline Loans and LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (iv) such assignment
does not conflict with applicable law, (v) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, (x) the applicable
assignee shall have consented to, or shall consent to, the applicable amendment,
waiver or consent and (y) the Borrower exercises its rights pursuant to this
clause (b) with respect to all Non-Consenting Lenders relating to the applicable
amendment, waiver or consent and (vi) in the case of any assignment in respect
of a Lender where such Lender (or any Affiliate thereof) is an Issuing Bank, the
Borrower shall, substantially simultaneously with such assignment and transfer,
terminate such Lender (or, at the request of any such Affiliate, such Affiliate)
as the Issuing Bank in accordance with Section 2.5(k).  A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

49

--------------------------------------------------------------------------------


 

Section 2.19  Increase in Aggregate Commitments.  (a)  The Borrower may, from
time to time after the Second Restatement Effective Date, by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be
increased by a minimum amount equal to $25,000,000 or an integral multiple of
$5,000,000 in excess thereof (each a “Commitment Increase”), to be effective as
of a date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided that (i) no Default or Event of Default shall
have occurred and be continuing as of the date of such request or as of the
applicable Increase Date, or shall occur as a result thereof and (ii) at no time
shall the total aggregate amount of Commitment Increases hereunder when added to
the aggregate amount of Incremental Term Loans established pursuant to
Section 2.20 below, exceed $500,000,000.

 

(b)                                 The Administrative Agent shall promptly
notify the Lenders of a request by the Borrower for a Commitment Increase, which
notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”).  Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall give written notice to the Administrative Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Commitment.  If the Lenders notify the Administrative Agent that they are
willing to increase the amount of their respective Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein in such amounts as are agreed between the Borrower and the
Administrative Agent.  The failure of any Lender to respond shall be deemed to
be a refusal of such Lender to increase its Commitment.

 

(c)                                  Promptly following each Commitment Date,
the Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Commitment
Increase.  If the aggregate amount by which the Lenders are willing to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, then the Borrower may extend offers
to one or more Eligible Assignees reasonably acceptable to the Administrative
Agent, the Issuing Banks and the Swingline Lender to participate in any portion
of the requested Commitment Increase that has not been committed to by the
Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or such lesser amount
required to cover the remaining amount of the requested Commitment Increase that
has not been committed to by the Lenders or other Eligible Assignees).

 

(d)                                 On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.19(c) (each such Eligible Assignee, an “Assuming
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the second last sentence of Section 2.19(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:

 

50

--------------------------------------------------------------------------------


 

(i)                                     a joinder agreement from each Assuming
Lender, if any, in form and substance reasonably satisfactory to such Assuming
Lender, the Borrower and the Administrative Agent, duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(ii)                                  confirmation from each Increasing Lender
of the increase in the amount of its Commitment in a writing reasonably
satisfactory to the Borrower and the Administrative Agent.

 

(e)                                  On each Increase Date, upon fulfillment of
the conditions set forth in this Section 2.19, in the event any Loans are then
outstanding, (i) each relevant Increasing Lender and Assuming Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to the
applicable Commitment Increase and the application of such amounts to make
payments to such other Lenders (including any assignments and adjustments with
respect to the Swingline Exposure and LC Exposure of the Lenders and Assuming
Lenders), the Loans to be held ratably by all Lenders as of such date in
accordance with their respective Applicable Percentages (after giving effect to
the Commitment Increase), (ii) the Borrower shall be deemed to have prepaid and
reborrowed all outstanding Loans made to it as of such Commitment Increase Date
(with each such borrowing to consist of Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower in accordance with
the requirements of Section 2.2) and (iii) the Borrower shall pay to the Lenders
the amounts, if any, payable under Section 2.15 as a result of such prepayment.

 

(f)                                   This Section shall supersede any
provisions in Section 2.17 or Section 9.2 to the contrary.

 

(g)                                  The occurrence of each Increase Date shall
require and shall be deemed to be a representation and warranty by the Borrower
on such Increase Date that the conditions set forth in this Section 2.19 to such
Commitment Increase and in Section 4.2 have been satisfied on such Increase
Date.

 

Section 2.20  Incremental Term Loans.  (a)  The Borrower may, from time to time
after the Second Restatement Effective Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request one or more tranches of term loans hereunder
(collectively, the “Incremental Term Loans”); provided that (i) both at the time
of any such request and at the time that any such Incremental Term Loans are
made, no Default or Event of Default shall have occurred and be continuing or
result therefrom, (ii) the aggregate amount of such Incremental Term Loans,
taken together with all Incremental Term Loans previously incurred pursuant to
this Section 2.20 and the aggregate amount of Commitment Increases made pursuant
to Section 2.19, does not exceed $500,000,000, (iii) the final stated maturity
date of such tranche of Incremental Term Loans shall not be earlier than the
Maturity Date in effect at the time of the incurrence of such Incremental Term
Loans, (iv) such tranche of Incremental Term Loans shall rank pari passu in
right of payment with the Revolving Loans, (v) such Incremental Term Loans shall
not be, and shall not be permitted to be, guaranteed by any Subsidiary of
Holdings that is not a Guarantor under this Agreement and

 

51

--------------------------------------------------------------------------------


 

(vi) the terms, conditions and documentation governing such Incremental Term
Loans (including, without limitation, all representations, covenants, defaults,
guaranties and remedies, but excluding economic terms), taken as a whole, shall
be substantially the same as, or less favorable to the Lenders or Additional TL
Lenders (as defined below) providing such Incremental Term Loans, than those
terms and conditions applicable to the Lenders with respect to the Revolving
Loans (except for covenants or other provisions applicable only to periods after
the latest Maturity Date of the Revolving Loans).

 

(b)                                 Each notice from the Borrower pursuant to
clause (a) of this Section 2.20 shall set forth the requested amount and, in
reasonable detail, the proposed terms of the relevant Incremental Term Loans. 
Incremental Term Loans may be made by any existing Lender (an “Existing TL
Lender”) or by any Eligible Assignee (any such Eligible Assignee providing such
Incremental Term Loans at such time being called an “Additional TL Lender” and,
together with the Existing TL Lenders providing such Incremental Term Loans at
such time, the “TL Lenders”).  Incremental Term Loans shall be made pursuant to
an amendment, restatement or amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each TL Lender and the
Administrative Agent, in each case without the consent of any other Person.  The
Incremental Term Loan Amendment may effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.20.  The Borrower hereby agrees to enter into such Incremental
Term Loan Amendments.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such Incremental Term Loan Amendments.  The
effectiveness of any Incremental Term Loan Amendment shall be subject to (x) the
satisfaction of the conditions as the parties thereto shall agree, provided that
no such Incremental Term Loan Amendment shall modify or waive any condition to
the incurrence of Incremental Term Loans except in accordance with Section 9.2
hereof and (y) the receipt by the Administrative Agent of documents consistent
with those delivered on the Second Restatement Effective Date pursuant to
Section 4.1(e) as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such Incremental Term Loan Amendment.  Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to provide Incremental Term Loans, at any
time.

 

(c)                                  The incurrence of any Incremental Term
Loans hereunder shall require and shall be deemed to be a representation and
warranty by the Borrower on the date of such incurrence that the conditions set
forth in this Section 2.20 to the incurrence of Incremental Term Loans and in
Section 4.2 have been satisfied as of such date.

 

Section 2.21  Extension of Maturity Date.  (a)  The Borrower may, by delivery of
a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 45 days
prior to the then existing maturity date for Commitments hereunder (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section 2.21; provided that the Borrower may not
make more than two Maturity Date Extension Requests following the Second
Restatement Effective Date.  Each Maturity Date Extension Request shall
(i) specify the date to which the Maturity Date is sought to be extended;
provided that such date is no more than one calendar year from the then
scheduled Maturity Date, (ii) specify the changes, if any, to the Applicable

 

52

--------------------------------------------------------------------------------


 

Rate to be applied in determining the interest payable on Loans of, and fees
payable hereunder to, Consenting Lenders (as defined below) in respect of that
portion of their Commitments (and related Loans) extended to such new Maturity
Date and the time as of which such changes will become effective (which may be
prior to the Existing Maturity Date), and (iii) specify any other amendments or
modifications to this Agreement to be effected in connection with such Maturity
Date Extension Request, provided that no such changes or modifications requiring
approvals pursuant to Section 9.2(b) shall become effective prior to the then
existing Maturity Date unless such other approvals have been obtained.  In the
event a Maturity Date Extension Request shall have been delivered by the
Borrower, each Lender shall have the right (but not the obligation) to agree to
the extension of the Existing Maturity Date and other matters contemplated
thereby on the terms and subject to the conditions set forth therein (each
Lender agreeing to the Maturity Date Extension Request being referred to herein
as a “Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood that any Lender that shall have
failed to exercise such right as set forth above shall be deemed to be a
Declining Lender).  If a Lender elects to extend only a portion of its then
existing Commitment, it will be deemed for purposes hereof to be a Consenting
Lender in respect of such extended portion and a Declining Lender in respect of
the remaining portion of its Commitment.  If Consenting Lenders shall have
agreed to such Maturity Date Extension Request in respect of Commitments held by
them, then, subject to paragraph (d) of this Section 2.21, on the date specified
in the Maturity Date Extension Request as the effective date thereof (the
“Extension Effective Date”), (i) the Existing Maturity Date of the applicable
Commitments shall, as to the Consenting Lenders, be extended to such date as
shall be specified therein, (ii) the terms and conditions of the Commitments of
the Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof), shall be modified as set forth in the
Maturity Date Extension Request and (iii) such other modifications and
amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders
having been obtained, if applicable), except that any such other modifications
and amendments that do not take effect until the Existing Maturity Date shall
not require the consent of any Lender other than the Consenting Lenders) become
effective.

 

(b)                                 Notwithstanding the foregoing, the Borrower
shall have the right, in accordance with the provisions of Sections 2.18 and
9.4, at any time prior to the Existing Maturity Date, to replace a Declining
Lender (for the avoidance of doubt, only in respect of that portion of such
Lender’s Commitments subject to a Maturity Date Extension Request that it has
not agreed to extend) with a Lender or any Eligible Assignee that will agree to
such Maturity Date Extension Request, and any such replacement Lender shall for
all purposes constitute a Consenting Lender in respect of the Commitment
assigned to and assumed by it on and after the effective time of such
replacement.

 

(c)                                  If a Maturity Date Extension Request has
become effective hereunder:

 

53

--------------------------------------------------------------------------------


 

(i)                                     not later than the second (2nd) Business
Day prior to the Existing Maturity Date, the Borrower shall make prepayments of
Loans and shall provide cash collateral in respect of Letters of Credit in the
manner set forth in Section 2.10, such that, after giving effect to such
prepayments and such provision of cash collateral, the aggregate Revolving
Credit Exposures outstanding as of such date will not exceed the aggregate
Commitments of the Consenting Lenders extended pursuant to this Section 2.21
(and the Borrower shall not be permitted thereafter to request any Loan or any
issuance, amendment, renewal or extension of a Letter of Credit if, after giving
effect thereto, the aggregate Revolving Credit Exposures outstanding would
exceed the aggregate amount of the Commitments so extended); and

 

(ii)                                  on the Existing Maturity Date, the
Commitment of each Declining Lender shall, to the extent not assumed, assigned
or transferred as provided in paragraph (b) of this Section 2.21, terminate, and
the Borrower shall repay all the Revolving Loans of each Declining Lender, to
the extent such Revolving Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder (accordingly, the
Commitment of any Consenting Lender shall, to the extent the amount of such
Commitment exceeds the amount set forth in the notice delivered by such Lender
pursuant to paragraph (a) of this Section 2.21 and to the extent not assumed,
assigned or transferred as provided in paragraph (b) of this Section 2.21, be
permanently reduced by the amount of such excess, and, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this
Section 2.21, the Borrower shall prepay the proportionate part of the
outstanding Revolving Loans and participations in LC Disbursements of such
Consenting Lender, in each case together with accrued and unpaid interest
thereon to but excluding the Existing Maturity Date and all fees and other
amounts payable in respect thereof on or prior to the Existing Maturity Date),
it being understood that such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Consenting
Lenders, which such Revolving Borrowings shall be made ratably by the Consenting
Lenders in accordance with their extended Commitments.

 

(d)                                 The occurrence of each Extension Effective
Date shall be deemed to constitute a representation and warranty by the Borrower
on such Extension Effective Date that the conditions set forth in Section 4.2
have been satisfied on such Extension Effective Date.

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, it is hereby agreed that no extension of an Existing
Maturity Date in accordance with the express terms of this Section 2.21, or any
amendment or modification of the terms and conditions of the Commitments and
Loans of the Consenting Lenders effected pursuant thereto, shall be deemed to
(i) violate the last sentence of Section 2.8(c) or Section 2.17(c) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 9.2(b).

 

(f)                                   Without the consent of any other Person,
the Borrower, the Administrative Agent and the Consenting Lenders (and, to the
extent required pursuant to the proviso of Section 2.5(c), the applicable
Issuing Banks) may enter into an amendment to this Agreement to

 

54

--------------------------------------------------------------------------------


 

effect such modifications as may be necessary to reflect the terms of any
Maturity Date Extension Request that has become effective in accordance with the
provisions of this Section 2.21.

 

Section 2.22  Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.2); provided, that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, if such Defaulting Lender is an affected
Lender, except as otherwise provided in Section 9.2, require the consent of such
Defaulting Lender in accordance with the terms hereof;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated
(effective as of the date such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation, such Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lenders’
respective Applicable Percentages) but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) after giving effect to any such
reallocation, each Non-Defaulting Lender’s Revolving Credit Exposure does not
exceed such Non-Defaulting Lender’s Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three (3) Business Days following written notice by the Administrative Agent
(x) first, prepay such Swingline Exposure that has not been reallocated and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrower’s Obligations corresponding to such Defaulting Lender’s LC
Exposure that has not been reallocated (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.5(i) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such

 

55

--------------------------------------------------------------------------------


 

Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted to
give effect to such reallocation; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all Letter of Credit fees that
otherwise would have been payable to such Defaulting Lender under
Section 2.11(b) with respect to such Defaulting Lender’s unreallocated LC
Exposure shall be payable to the applicable Issuing Banks ratably based on the
portion of such LC Exposure attributable to Letters of Credit issued by such
Issuing Bank, until and to the extent that such LC Exposure is reallocated
and/or cash collateralized pursuant to clause (i) or (ii) above; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with this Section 2.22, and participating interests in
any such newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with this Section 2.22 (and such Defaulting Lender shall not participate
therein).

 

In the event that (x) a direct or indirect parent company of a Lender becomes
the subject of a proceeding under any Debtor Relief Law following the Second
Restatement Effective Date and for so long as such proceeding under any Debtor
Relief Law shall continue or (y) the Swingline Lender or any Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan,
and such Issuing Bank shall not be required to issue, amend, renew or extend any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent

 

56

--------------------------------------------------------------------------------


 

otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

Section 3.1  Organization; Powers.  Each of Holdings, the Borrower and each of
the Borrower’s Wholly-Owned Subsidiaries that is not an Immaterial Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other organizational power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.2  Authorization; Enforceability.  The execution, delivery and
performance by the Loan Parties of the Loan Documents are within Holdings’, the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action.  Each of Holdings, the Borrower and the
Guarantors has duly executed and delivered each of the Loan Documents to which
it is party, and each of such Loan Documents constitute its legal, valid and
binding obligations, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.3  Governmental Approvals; No Conflicts.  The execution, delivery and
performance by the Loan Parties of the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect (except for any reports required to be filed by Holdings
or the Borrower with the U.S. Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 (as amended); provided that the failure to make
any such filings shall not affect the validity or enforceability of this
Agreement) or waived and those the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
any applicable law or regulation or any order of any Governmental Authority, in
each case applicable to or binding upon the Loan Parties or any of their
respective property, except as would not reasonably be expected to have a
Material Adverse Effect, (c) will not violate any charter, by-laws or other
organizational document of any Loan Party, except as would not reasonably be
expected to have a Material Adverse Effect and (d) will not violate or result in
a default under any indenture, agreement or other instrument binding upon any
Loan Party or its respective property, except as would not reasonably be
expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

Section 3.4  Financial Condition; No Material Adverse Effect.  (a)  Holdings has
heretofore furnished to the Administrative Agent its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal years ended December 31, 2014, December 31, 2013 and December 31, 2012,
reported on by KPMG LLP, independent public accountants and certified by its
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
on a consolidated basis in accordance with GAAP.

 

(b)                                 Since December 31, 2014, no event,
development or circumstance has occurred that has had or would reasonably be
expected to have a material adverse effect on the business, operations, property
or financial condition of Holdings and its Subsidiaries, taken as a whole or on
the ability of the Loan Parties to consummate the Transactions.

 

Section 3.5  Properties.  (a)  Each of Holdings and its Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to the business of Holdings and its Subsidiaries,
taken as a whole, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)                                 Each of Holdings and its Subsidiaries owns,
is licensed to use, or otherwise has the right to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to,
used in and necessary to the business of Holdings and its Subsidiaries, taken as
a whole, as currently conducted, and the use thereof by Holdings and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements or failure to own or be licensed that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.6  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened in
writing against or affecting Holdings or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that in any material respect draws into question
the validity or enforceability of this Agreement or the Transactions.

 

(b)                                 Except matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither Holdings nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) to the
knowledge of a Responsible Officer of such Person, has become subject to any
Environmental Liability, or (iii) has received written notice of any claim with
respect to any Environmental Liability.

 

Section 3.7  Compliance with Laws and Agreements; No Default.  Each of Holdings
and its Subsidiaries is in compliance in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the

 

58

--------------------------------------------------------------------------------


 

failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

Section 3.8  Investment Company Status.  Neither Holdings nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

Section 3.9  Taxes.  Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed with respect to income, properties or operations of each Loan Party and
its Subsidiaries, (ii) such returns accurately reflect in all material respects
all liability for Taxes of each Loan Party and its Subsidiaries as a whole for
the periods covered thereby and (iii)  each Loan Party and each of its
Subsidiaries  has paid or caused to be paid all Taxes required to have been paid
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which any Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP.

 

Section 3.10  ERISA.  No ERISA Event has occurred, or is reasonably expected to
occur, that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

 

Section 3.11  Disclosure.  All written information (other than any forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions (the “Projections”) and other than information
of a general economic or industry specific nature) furnished by or on behalf of
Holdings or the Borrower by a Responsible Officer to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished from
time to time), taken as a whole together with the information filed by Holdings
or its Subsidiaries with the U.S. Securities and Exchange Commission, does not,
as of the date such information was furnished (or if such information expressly
related to a specific date, as of such specific date), contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to any Projections,
each of Holdings and the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that Projections are subject to significant
uncertainties and contingencies, any of which are beyond Holdings’ and the
Borrower’s control, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such information may differ significantly from the
forecasted, estimated, pro forma, projected or anticipated results and
assumptions, and such differences may be material).

 

Section 3.12  Subsidiaries.  Schedule 3.12(a) and Schedule 3.12(b) set forth as
of the Second Restatement Effective Date a list of all Subsidiaries and, other
than the inactive Subsidiaries listed on Schedule 3.12(b), the percentage
ownership (directly or indirectly) of Holdings therein.

 

59

--------------------------------------------------------------------------------


 

Section 3.13  Use of Proceeds; Margin Regulations.  (a)  All proceeds of the
Revolving Loans and the Swingline Loans will be used for working capital,
capital expenditures, acquisitions, share repurchases and other general
corporate purposes; provided that the proceeds of Swingline Loans shall not be
used to refinance then outstanding Swingline Loans.

 

(b)                                 No part of any Credit Event (or the proceeds
thereof) will be used, whether directly or indirectly, to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock in violation of the provisions of Regulation T, U or X of the
Board.  The value of the Margin Stock owned directly or indirectly by Holdings
or any of its Subsidiaries which is subject to any arrangement (as such term is
used in Section 211.2(g) of Regulation U issued by the Board) hereunder is less
than an amount equal to 25% of the value of all assets of Holdings and/or such
Subsidiary subject to such arrangement.

 

Section 3.14  Guarantors.  On the Second Restatement Effective Date, no
Subsidiary of Holdings Guarantees, or is required to Guarantee, any Indebtedness
for borrowed money (other than Permitted Indebtedness) of Holdings and/or the
Borrower in an aggregate principal amount in excess of $450,000,000.

 

Section 3.15  Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions. 
(a) Holdings represents that neither Holdings nor any of its Subsidiaries nor
any director or officer of any Loan Party, or to Holdings or the Borrower’s
knowledge, any director, officer or employee of Holdings or any of its
Subsidiaries, is a Sanctioned Person, or is acting on behalf of a Person that is
a Sanctioned Person.

 

(b)                                 The operations of Holdings and its
Subsidiaries are conducted at all times in compliance in all material respects
with all applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

(c)                                  The Borrower will not use the proceeds of
any Borrowing or Letter of Credit under this Agreement in violation of any
Anti-Corruption Law, any Anti-Terrorism Law or applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

Section 4.1  Second Restatement Effective Date.  The obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.2):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto a counterpart of this Agreement
signed on behalf of such party (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement).

 

(b)                                 The Administrative Agent shall have received
a Note executed by the Borrower (which may include facsimile or other electronic
transmission of a signed

 

60

--------------------------------------------------------------------------------


 

signature page of such Note, provided that arrangements reasonably satisfactory
to the Administrative Agent have been made for delivery of the original copies
thereof) in favor of each Lender requesting a Note reasonably in advance of the
Second Restatement Effective Date. Notwithstanding the foregoing, no Lender
shall be entitled to receive a Note on the Second Restatement Effective Date if
on such date it has not returned to the Borrower the original note (unless such
Lender has made other arrangements reasonably satisfactory to the Borrower), if
any, issued to such Lender as a lender under the Amended and Restated Credit
Agreement.

 

(c)                          The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Second Restatement Effective Date) of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for Holdings and the Borrower in form and substance
reasonably satisfactory to the Administrative Agent.  The Borrower hereby
requests such counsel to deliver such opinion.

 

(d)                         Borrower and Holdings shall have duly authorized,
executed and delivered a Reaffirmation Agreement.

 

(e)                                  The Administrative Agent shall have
received (i) certified copies of the resolutions of the board of directors of
each of Holdings and the Borrower approving the transactions contemplated by the
Loan Documents to which it is a party and the execution and delivery of such
Loan Documents to be delivered by such entity on the Second Restatement
Effective Date and (ii) all other documents reasonably requested by the
Administrative Agent at least five days prior to the Second Restatement
Effective Date relating to the organization, existence and good standing of
Holdings and the Borrower and authorization of the transactions contemplated
hereby.

 

(f)                           The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each of Holdings and
the Borrower certifying the names and true signatures of the officers of
Holdings and the Borrower authorized to sign the Loan Documents to which it is a
party, to be delivered by such entity on the Second Restatement Effective Date,
and the other documents required to be delivered pursuant to Section 4.1(e) on
the Second Restatement Effective Date.

 

(g)                          The Administrative Agent shall have received a
certificate, dated the Second Restatement Effective Date and signed on behalf of
the Borrower by a Responsible Officer or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2 as of the Second Restatement Effective Date.

 

(h)                         The Administrative Agent shall have received true
and correct copies of the financial statements referred to in Section 3.4(a),
which financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent.  The Administrative Agent hereby
acknowledges that it has received such financial statements prior to the Second
Restatement Effective Date and such financial statements are satisfactory to it
in form and substance.

 

61

--------------------------------------------------------------------------------


 

(i)                                     On the Second Restatement Effective
Date, (x) all then outstanding loans under the Amended and Restated Credit
Agreement shall have been repaid in full, together with all accrued and unpaid
interest and fees (including Commitment Fees (under and as defined in the
Amended and Restated Credit Agreement), letter of credit fees and facing fees)
and other amounts owing thereunder (except to the extent being so repaid with
the initial borrowing of Revolving Loans and except to the extent letters of
credit thereunder are converted to Letters of Credit hereunder in accordance
with Section 2.5(l)), whether or not such interest, fees or other amounts are
actually due and payable at such time pursuant to the Amended and Restated
Credit Agreement and (y) Borrower shall have paid in cash to the Administrative
Agent and the Arrangers all reasonable and documented out-of-pocket fees and
expenses (including, without limitation, the reasonable and documented fees,
disbursements and other charges of White & Case LLP, counsel to the
Administrative Agent) incurred in connection with the arrangement, negotiation
and consummation of the Transactions and the preparation and execution of the
documents evidencing the Transactions, in each case to the extent invoiced prior
to the Second Restatement Effective Date.

 

(j)                            The Administrative Agent shall have received, to
the extent reasonably requested by any of the Lenders at least five Business
Days prior to the Second Restatement Effective Date, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Restatement Effective Date, and such notice shall be conclusive and binding. 
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Restatement Effective Date
specifying its objection thereto.

 

Section 4.2  Each Credit Event.  The obligation of each Lender to make a Loan
(including an Incremental Term Loan and other than pursuant to a Mandatory
Borrowing) and of the Issuing Bank to issue, amend, renew or extend any Letter
of Credit, the effectiveness of any Commitment Increase pursuant to Section 2.19
and the effectiveness of any extension of the Maturity Date pursuant to
Section 2.21, is subject to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of the making of such
Loan, Commitment Increase or extension, as applicable, except that (i) to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date and (ii) any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects.

 

62

--------------------------------------------------------------------------------


 

(b)                                 At the time of and immediately after giving
effect to such Loan, Commitment Increase or extension, as applicable, no Default
or Event of Default shall have occurred and be continuing.

 

Each making of a Loan, each issuance, amendment, renewal or extension of a
Letter of Credit, each extension of the Maturity Date and each Commitment
Increase shall be deemed to constitute a representation and warranty by the
Borrower that the conditions specified in paragraphs (a) and (b) of this
Section 4.2 have been satisfied as of the date thereof; provided that,
notwithstanding anything to the contrary in this Section 4.2, in connection
solely with the incurrence of Incremental Term Loans, if the proceeds of such
Incremental Term Loans are being used to finance an acquisition not restricted
by this agreement and the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing and the applicable TL
Lenders so agree, the reference in Section 4.2(a) to the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that would customarily be deemed to be
“specified” representations and warranties under customary “Sungard” provisions
(including those with respect to the target contained in the applicable
acquisition or merger agreement to the extent failure of such representations
and warranties to be true and correct permits the Borrower or relevant
Affiliates thereof not to consummate the transactions contemplated thereby).

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Borrower or with respect to which
other arrangements have been made that are satisfactory to the applicable
Issuing Bank), each of Holdings and the Borrower covenants and agrees with the
Lenders that:

 

Section 5.1  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a qualification related to the maturity
of the Commitments and the Loans at the Maturity Date) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

 

63

--------------------------------------------------------------------------------


 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower in substantially the form of Exhibit F attached hereto (the
“Compliance Certificate”) (i) certifying as to whether a Default or Event of
Default has occurred and is continuing as of the date thereof and, if a Default
or Event of Default has occurred and is continuing as of the date thereof,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating the Interest Coverage Ratio and the Total Leverage Ratio for the
Measurement Period ending on the last day of the applicable fiscal quarter or
fiscal year for which such financial statements are being delivered and (iii) if
and to the extent that any material change in GAAP that has occurred since the
date of the most recent audited financial statements provided in accordance with
this Agreement had an impact on such financial statements, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Holdings or any of its Subsidiaries with the U.S. Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be, in each case that is not otherwise required to be delivered
to the Administrative Agent pursuant hereto, provided, that such information
shall be deemed to have been delivered on the date on which such information has
been posted on the Borrower’s website on the Internet at
http://www.cfindustries.com (or any successor page) or at http://www.sec.gov;
and

 

(e)                                  promptly following any request in writing
(including any electronic message) therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.

 

Information required to be delivered pursuant to Section 5.1(a) or
Section 5.1(b) may, upon notice to the Administrative Agent (which notice may be
included in the relevant Compliance Certificate), be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Holdings posts such information, or provides a link thereto on Holdings’
and the Borrower’s website on the Internet at http://www.cfindustries.com (or
any successor page) or at http://www.sec.gov (or any successor page); or (ii) on
which such

 

64

--------------------------------------------------------------------------------


 

information is posted on Holdings’ and the Borrower’s behalf on an Internet or
intranet website, if any, to which the Lenders and the Administrative Agent have
been granted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

Section 5.2  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

 

(a)                                 the occurrence of any Default or Event of
Default of which any Responsible Officer of Holdings or the Borrower obtains
knowledge;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Holdings or any Subsidiary thereof as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events, would reasonably be expected to
result in a Material Adverse Effect;

 

(d)                                 the occurrence of any event of circumstance
resulting in Environmental Liability that would reasonably be expected to result
in a Material Adverse Effect; and

 

(e)                                  any loss, damage, or destruction to the
collateral of Holdings and its Subsidiaries, whether or not covered by
insurance, that would reasonably be expected to result in a Material Adverse
Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a statement
of a Responsible Officer or other executive officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3  Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution not restricted
under this Agreement and (ii) none of the Loan Parties or any of its Material
Subsidiaries shall be required to preserve, renew or keep in full force and
effect its rights, licenses, permits, privileges or franchises if the Borrower
should reasonably determine that (a) the preservation and maintenance thereof is
no longer desirable in the conduct of the business of Holdings and its
Subsidiaries, taken as a whole, and that the loss thereof is not disadvantageous
in any material respect to the Lenders or (b) the failure to maintain and
preserve the same would not reasonably be expected, in the aggregate, to result
in a Material Adverse Effect.

 

Section 5.4  Payment of Taxes.  Each Loan Party will, and will cause each of its
Subsidiaries to, pay all Tax liabilities, including all Taxes imposed upon it or
upon its income or profits or upon any properties belonging to it that, if not
paid, would reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, and all

 

65

--------------------------------------------------------------------------------


 

lawful claims other than Tax Liabilities which, if unpaid, would become a Lien
upon any properties of any Loan Party or any of its Subsidiaries not otherwise
permitted under Section 6.2, in both cases except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) any Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

 

Section 5.5  Maintenance of Properties; Insurance.  Each Loan Party will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of Holdings and its Subsidiaries, taken
as a whole, in good working order and condition, ordinary wear and tear and
casualty events excepted, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (b) maintain
insurance with financially sound and reputable insurance companies in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

Section 5.6  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which entries are made sufficient to prepare financing statements in
accordance with GAAP (except as otherwise disclosed to the Administrative
Agent).  Each Loan Party will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
(pursuant to a prior written request made through the Administrative Agent),
upon reasonable prior written notice, to visit and inspect its properties, to
examine and make extracts from its financial and related books and records, and
to discuss its affairs, finances and financial condition with its officers and
independent accountants, in each case so long as the Administrative Agent, such
Lender or such representative agrees to treat such information and documents in
accordance with Section 9.12 (provided, that the officers of each Loan Party or
such Subsidiary shall be afforded the opportunity to participate in any
discussions with such independent accountants), all at such reasonable times
during normal business hours for such Loan Party or such Subsidiary and as often
as reasonably requested (but no more than once annually if no Event of Default
exists).  Notwithstanding anything to the contrary in this Section 5.6, none of
the Loan Parties or any of its Subsidiaries shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by contract, applicable law, rule,
regulation or court order or (iii) is subject to attorney, client or similar
privilege or constitutes attorney work-product.

 

Section 5.7  Compliance with Laws and Agreements.  Each Loan Party will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. 
Holdings and the Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by Holdings, its
Subsidiaries and their respective directors, officers, and employees with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

66

--------------------------------------------------------------------------------


 

Section 5.8  Use of Proceeds.  The proceeds of the Loans will be used as set
forth in Section 3.13.  The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
shall not use, the proceeds of any Borrowing or Letter of Credit (A) for any
payments to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country in
violation of any Sanctions, or (C) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 5.9  Guarantors.  Holdings and the Borrower shall cause each of its
Wholly-Owned Domestic Subsidiaries (other than any Excluded Subsidiary or
Immaterial Subsidiary) that Guarantees any Indebtedness for borrowed money
(other than Permitted Indebtedness) of Holdings and/or the Borrower in an
aggregate principal amount in excess of $450,000,000 to become a Guarantor
hereunder by executing a Guaranty Agreement or a joinder agreement to a Guaranty
Agreement, in each case, in form and substance reasonably satisfactory to the
Administrative Agent within thirty (30) days (or such longer time period if
agreed to by the Administrative Agent in its reasonable discretion) after such
Subsidiary provides such a Guarantee.  Upon execution and delivery thereof, each
such Person shall become a Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties and obligations in such capacity under the Loan
Documents.  If requested by the Administrative Agent, the Administrative Agent
shall receive an opinion of counsel (which may be from in-house counsel,
provided that such opinion is in respect of New York law) for the Borrower in
form and substance reasonably satisfactory to the Administrative Agent in
respect of matters reasonably requested by the Administrative Agent relating to
any such guaranty agreement, any such joinder agreement to the Guaranty
Agreement delivered pursuant to this Section 5.9 and/or the Guaranty Agreement,
as applicable, dated as of the date of such guaranty agreement or such joinder
agreement to the Guaranty Agreement, as applicable.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Borrower or with respect to which
other arrangements have been made that are satisfactory to the applicable
Issuing Bank), each of Holdings and the Borrower covenants and agrees with the
Lenders that:

 

Section 6.1  Indebtedness.  Holdings will not permit any Foreign Subsidiary or
any Non-Guarantor Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except (a) Permitted Indebtedness, (b) Guarantees of Indebtedness
of any Subsidiaries of Holdings other than the Borrower, and (c) other
Indebtedness incurred by the Foreign Subsidiaries or the Non-Guarantor
Subsidiaries (x) other than Indebtedness of the types referred to in clauses
(a), (b) and (c) of the definition of Indebtedness or (y) in an aggregate
principal amount at any time outstanding not to exceed an amount equal to 15% of
Consolidated Total

 

67

--------------------------------------------------------------------------------


 

Assets as at the last day of the most recently ended fiscal quarter for which
financial statements have been (or were required to be) furnished to the
Administrative Agent pursuant to Section 5.1(a) or (b), as the case may be.

 

Section 6.2  Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of any
Loan Party or any of its Subsidiaries existing on the Second Restatement
Effective Date and set forth in Schedule 6.2; provided that (i) such Lien shall
not apply to any other property or asset of such Loan Party or Subsidiary (other
than proceeds of the sale or other disposition thereof and other than
improvements, developments, repairs, renewals, replacements, additions and
accessions of or to such property) and (ii) such Lien and any replacements
thereof shall secure only those obligations which it secures on the Second
Restatement Effective Date and extensions, renewals, replacements and
refinancings of such obligations that do not increase the outstanding principal
amount thereof (except to the extent of any reasonable fees, expenses and
premium incurred in connection therewith);

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by Holdings or any Subsidiary (and on
improvements, leases, installations, developments, repairs, renewals,
replacements, additions, general intangibles, accessions, and proceeds related
thereto) or existing on any property or asset of any Person that becomes a
Subsidiary or is merged with or into or consolidated with Holdings or any
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary or is merged with or into or consolidated with Holdings or any
Subsidiary (and on improvements, leases, installations, developments, repairs,
renewals, replacements, additions, general intangibles, accessions, and proceeds
related thereto); provided that (i) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary (other than improvements,
installations, developments, repairs, renewals, replacements, additions and
accessions of or to such property) and (ii) such Lien and any replacements
thereof shall secure only those commitments and obligations which it secures on
the date of such acquisition or the date such Person becomes a Subsidiary or is
merged with or into or consolidated with Holdings or any Subsidiary, as the case
may be, and extensions, renewals, refinancings and replacements thereof that do
not increase the commitments and obligations thereunder (except to the extent of
any reasonable fees, expenses and premium incurred in connection therewith);

 

(d)                                 Liens on property, plant and equipment
acquired, constructed, leased, installed, repaired, developed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness that is not prohibited by Section 6.1, (ii) such security interests
and the Indebtedness secured thereby are initially incurred prior to or within
270 days after such acquisition or the completion of such construction, lease,
installation, repair, development or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing, leasing,
installing, repairing, developing or improving such property, plant and
equipment and (iv) such security interests shall not apply to any other

 

68

--------------------------------------------------------------------------------


 

property or assets of Holdings or any Subsidiary (other than improvements,
installations, repairs, developments, renewals, replacements, additions and
accessions of or to such property);

 

(e)                                  any interest or title of a lessor,
sublessor, lessee, sublessee, licensee, sublicensee, licensor or sublicensor
under any lease or license agreement not prohibited by this Agreement and in the
ordinary course of business;

 

(f)                                   Liens in connection with the operation of
cash management programs and Liens arising solely by virtue of any statutory or
common law provision relating to banker’s Liens, rights of set-off, revocation,
refund, chargeback, overdraft or similar rights and remedies as to deposit,
securities and commodities accounts or other funds maintained with a creditor
depository institution or a securities or commodities intermediary in the
ordinary course of business and not with the intent of granting security;

 

(g)                                  Liens of sellers of goods to the Borrower
and any of its Subsidiaries arising under Article 2 of the Uniform Commercial
Code or similar provisions of applicable law in the ordinary course of business;

 

(h)                                 Liens in favor of customs and revenue
authorities arising by operation of law to secure payment of customs duties in
connection with the importation of goods;

 

(i)                                     Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code;

 

(j)                                    Liens securing purchase money
Indebtedness of Holdings or any of its Subsidiaries not prohibited by
Section 6.1; provided that, such Liens attach only to the property which was
purchased with the proceeds of such purchase money Indebtedness;

 

(k)                                 Liens on cash deposits, investments and
deposit accounts and/or securities accounts to which they are credited (so long
as those are the only amounts credited to the respective deposits accounts
and/or securities accounts) made by the Borrower or Holdings to secure the
Phosphogypsum Stack Liability and/or the Consent Decree Phosphogypsum Stack
Liability, including, if required by the Consent Decree or determined by
Borrower to be in its best interest with respect to its compliance with the
Consent Decree, the full funding of the Consent Decree Phosphogypsum Stack
Liability;

 

(l)                                     Liens in favor of any Loan Party
securing obligations of any Loan Party or any Subsidiary, Liens in favor of any
Domestic Subsidiary that is not a Guarantor securing obligations of any
Subsidiary that is not a Guarantor, and Liens in favor of any Foreign Subsidiary
securing obligations of any Subsidiary that is not a Guarantor;

 

(m)                             Liens securing Swap Agreements and obligations
thereunder, limited to cash deposits and/or investments not to exceed
$300,000,000 in the aggregate and any deposit accounts and/or securities
accounts containing only such cash deposits and/or investments;

 

(n)                                 Liens on real or personal property subject
to the Pooling Agreement;

 

69

--------------------------------------------------------------------------------


 

(o)                                 Liens in favor of CoBank, ACB in all capital
stock of CoBank, ACB owned by the Borrower;

 

(p)                                 Liens on Equity Interests in a joint venture
owned by Holdings or any of its Subsidiaries securing joint venture obligations
of such joint venture;

 

(q)                                 Liens created by Capital Lease Obligations;
provided that (x) the Liens created by any such Capital Lease Obligations attach
only to the property leased to the Borrower or one of its Subsidiaries pursuant
thereto and general intangibles and proceeds related thereto, and improvements,
repairs, renewals, replacements, additions and accessions to the property leased
pursuant thereto and (y) such Liens do not secure Capital Lease Obligations in
excess of $250,000,000;

 

(r)                                    Liens on (i) Margin Stock that is held by
Holdings as treasury stock or (ii) Equity Interests in Terra Nitrogen or TNCLP
that constitute Margin Stock;

 

(s)                                   Liens consisting of an agreement to sell,
transfer or dispose of any asset or property (to the extent such sale, transfer
or disposition is not prohibited by Section 6.3);

 

(t)                                    Liens on cash or deposits granted in
favor of the Swingline Lender or Issuing Bank to Cash Collateralize any
Defaulting Lender’s participation in Letters of Credit or Swingline Loans;

 

(u)                                 Liens securing financing of insurance
premiums incurred in the ordinary course of business;

 

(v)                                 Liens created in connection with any Equity
Interest repurchase program in favor of any broker, dealer, custodian, trustee
or agent administering or effecting transactions pursuant to an Equity Interest
repurchase program;

 

(w)                               Liens associated with the discounting or sale
of letters of credit and accounts receivable incurred in the ordinary course of
business;

 

(x)                                 Liens attaching solely to cash earnest money
deposits in connection with any letter of intent or purchase agreement in
connection with an acquisition or other investment;

 

(y)                                 Liens on deposit accounts, securities
accounts, cash and Cash Equivalents pursuant to an escrow arrangement or other
funding arrangement pursuant to which such funds will be segregated to pay the
purchase price on any acquisition; and

 

(z)                                  Liens not otherwise permitted under this
Section 6.2 securing Indebtedness, claims and other liabilities or obligations
then outstanding, not in excess of, in the aggregate at any time, an amount
equal to 15% of Consolidated Total Assets as at the last day of the most
recently ended fiscal quarter for which financial statements have been (or were
required to be) furnished to the Administrative Agent pursuant to
Section 5.1(a) or (b), as the case may be; provided that no violation of this
clause (z) shall occur solely as a result of any reduction in Consolidated Total
Assets if at the time the respective Indebtedness, claim, liability or other

 

70

--------------------------------------------------------------------------------


 

obligation was secured the respective Liens were permitted to be granted within
the limitations established by this clause (z).

 

Section 6.3  Fundamental Changes.  (i)  Neither Holdings nor the Borrower will 
merge into or consolidate with any other Person (other than Borrower or
Holdings, respectively), or permit any other Person (other than Borrower or
Holdings, respectively) to merge into or consolidate with it and/or
(ii) Holdings will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of Holdings and its
Subsidiaries and Excluded Subsidiaries, taken as a whole to any other Person,
except:

 

(a)                                 any Person may merge into Holdings or the
Borrower in a transaction in which Holdings or the Borrower, as the case may be,
is the surviving corporation;

 

(b)                                 (i) the Borrower may merge or consolidate
with any Person in a transaction in which the Borrower is not the surviving
Person or (ii) any of the Borrower and any Subsidiary of Holdings may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of Holdings and its
Subsidiaries and Excluded Subsidiaries, taken as a whole, or the Equity
Interests of all or substantially all of Holdings’ Subsidiaries and Excluded
Subsidiaries, taken as a whole, to any Person (other than its Subsidiaries and
Excluded Subsidiaries); provided that:

 

(A) the surviving Person or the acquiring Person, as applicable (x) agrees to
assume, and has expressly assumed all of the Loans and all of the Borrower’s
other representations, covenants, conditions and other obligations pursuant to
this Agreement and the other Loan Documents in an agreement in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered to the Administrative Agent by the surviving Person or the acquiring
Person, as applicable, and (y) shall be a Person organized and existing under
the laws of the United States or any state thereof or the District of Columbia,
and the Borrower shall have procured for the Administrative Agent and each
Lender an opinion in form and substance reasonably satisfactory to the
Administrative Agent and from counsel reasonably satisfactory to the
Administrative Agent in respect of such Person and such agreement and covering
the matters covered in the opinions delivered pursuant to Section 4.1 on the
Second Restatement Effective Date and such other matters as the Administrative
Agent may reasonably request;

 

(B) immediately after giving effect to such transaction or series of
transactions, the Moody’s Ratings and S&P Ratings applicable to the surviving
Person or the acquiring Person, as applicable, and its Index Debt shall be no
lower than any Moody’s Ratings and S&P Ratings applicable to the Borrower and
its Index Debt as in effect immediately prior to giving effect to such
transaction or series of transactions; and

 

71

--------------------------------------------------------------------------------


 

(C) immediately before and after giving effect (including pro forma effect) to
such transaction or series of transactions, no Default or Event of Default shall
have occurred and be continuing;

 

(c)                                  the Borrower may sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Holdings and its Subsidiaries and Excluded
Subsidiaries, taken as a whole, or the Equity Interests of all or substantially
all of Holdings’ Subsidiaries and Excluded Subsidiaries, taken as a whole, to
one or more of Holdings’ Subsidiaries and Excluded Subsidiaries; provided that
immediately before and after giving effect (including pro forma effect) to such
transaction or series of transactions, no Default or Event of Default shall have
occurred and be continuing; and

 

(d)                                 any Subsidiary of Holdings may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of Holdings and Holdings’
Subsidiaries and Excluded Subsidiaries, taken as a whole, or the Equity
Interests of all or substantially all of Holdings’ Subsidiaries and Excluded
Subsidiaries, taken as a whole, to one or more of Holdings, the Borrower, any
Subsidiary of Holdings and any Excluded Subsidiary.

 

The foregoing Section 6.3 shall not prohibit dispositions of (i) Margin Stock
that is held as treasury stock by Holdings or (ii) Equity Interests in Terra
Nitrogen or TNCLP that constitute Margin Stock.

 

Section 6.4  Financial Covenants.

 

(a)                                 Minimum Interest Coverage Ratio.  Holdings
will not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter to be less than 2.75:1.00.

 

(b)                                 Maximum Total Leverage Ratio.  Holdings will
not permit the Total Leverage Ratio as of the last day of any fiscal quarter to
be greater than 3.75:1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under any of the Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

72

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings or any of its Subsidiaries in this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any certificate, report,
financial statement or other document furnished by or on behalf of Holdings or
any of its Subsidiaries pursuant to this Agreement, any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made and, if such incorrectness is capable of being remedied or cured,
such incorrectness shall not be remedied or cured by Holdings or such
Subsidiary, as the case may be, within ten Business Days after the date on which
the Borrower shall receive written notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender);

 

(d)                                 Holdings and/or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.2(a), Section 5.3 (solely with respect to the Borrower’s existence),
Section 5.8 or in Article VI;

 

(e)                                  Holdings and/or the Borrower shall fail to
observe or perform any covenant, condition or agreement applicable to it
contained in any of the Loan Documents to which it is a party (other than those
specified in clause (a), (b) or (d) of this Article of this Agreement), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f)                                   Holdings or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure shall have continued after the expiration
of any applicable grace period, if any;

 

(g)                                  any breach or default by Holdings or any
Subsidiary occurs that results in any Material Indebtedness becoming due prior
to its scheduled maturity or that enables or permits the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
and such breach or default (i) is not waived and (ii) continues beyond the
expiration of any grace period provided therefor; provided that this clause
(g) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale, transfer or other disposition of the property or assets
securing such Indebtedness or (2) Indebtedness that becomes due as a result of a
notice of voluntary refinancing, exchange, or conversion thereof that is
permitted thereunder, so long as such refinancing, exchange or conversion is
consummated, or such notice is duly withdrawn, in accordance with the terms of
such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in any court of competent jurisdiction
seeking (i) liquidation, reorganization or other relief in respect of Holdings
or any of its Material Subsidiaries or its debts, or of a substantial part of
its assets, under any Debtor Relief Law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings
or any of its Material

 

73

--------------------------------------------------------------------------------


 

Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered by such
court;

 

(i)                                     Holdings or any of its Material
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings or any of
its Material Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate or other organizational action for the purpose of
effecting any of the foregoing;

 

(j)                                    Holdings or any of its Material
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)                                 one or more final non-appealable judgments
for the payment of money in excess of $125,000,000 in the aggregate shall be
rendered by a court of competent jurisdiction against Holdings, any of its
Subsidiaries or any combination thereof, and Holdings or such Subsidiary’s
financial obligation with respect to such judgment exceeds $125,000,000 in the
aggregate (to the extent not paid or covered by a reputable and solvent
independent third-party insurance company (other than normal deductibles) which
has not disputed coverage or indemnity) and the same shall remain undischarged
or unsatisfied for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings or any Subsidiary to
enforce any such judgment and such action shall not be stayed;

 

(l)                                     one or more ERISA Events shall have
occurred that, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to have a Material Adverse Effect;

 

(m)                             a Change of Control shall occur; or

 

(n)                                 except as released in accordance with
Section 9.17 of this Agreement, any Guaranty shall fail to remain in full force
and effect as to any Guarantor or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall deny that it has any further liability under a Guaranty, or shall give
written notice to such effect;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter (at any

 

74

--------------------------------------------------------------------------------


 

time during the continuance of such event) be declared to be due and payable),
and thereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other Obligations of the
Loan Parties accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Holdings and the Borrower; and in case of any event with
respect to Holdings or the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by Holdings and the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders, the Swingline Lender and each of the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Except, in each case, as set forth in the sixth paragraph
of this Article, the provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent: (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2 or in the other
Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and

 

75

--------------------------------------------------------------------------------


 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.2) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of
any Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving 15

 

76

--------------------------------------------------------------------------------


 

Business Days’ prior written notice to the Lenders, the Swingline Lender, the
Issuing Banks and the Borrower.  Any such resignation by an Administrative Agent
hereunder shall also constitute its resignation as an Issuing Bank and Swingline
Lender, in which case the resigning Administrative Agent shall not be required
to issue any further Letters of Credit or make any additional Swingline Loans
hereunder, and shall maintain all of its rights as an Issuing Bank or Swingline
Lender, as the case may be, with respect to any Letters of Credit issued by it,
or Swingline Loans made by it, prior to the date of such resignation.  Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor, which shall be a commercial bank
having a combined capital and surplus of at least $200,000,000 with an office in
New York, New York, or an Affiliate of any such commercial bank with an office
in New York, New York; provided that, in the event that such successor or
Administrative Agent appointed by the Required Lenders is not Morgan Stanley
Senior Funding, Inc. or any of its Affiliates, and so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the right
to approve such successor Administrative Agent (such approval not to be
unreasonably withheld or delayed).  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that, in the event that such successor or Administrative
Agent appointed by the resigning Administrative Agent is not Morgan Stanley
Senior Funding, Inc. or any of its Affiliates, and so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the right
to approve such successor Administrative Agent (such approval not to be
unreasonably withheld or delayed).  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Article).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise: (x) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, any reimbursement
obligation in respect of any LC Disbursement and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 2.11 and 9.3) allowed in such judicial proceeding; and (y) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.11 and 9.3.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Arrangers, the Syndication
Agent and each Documentation Agent shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their respective capacities, as applicable, as the Administrative Agent or a
Lender hereunder.

 

The Lenders irrevocably authorize (i) any Guarantor to be automatically released
from its obligations under any Guaranty upon the satisfaction of the conditions
set forth in Section 9.17 and (ii) the Administrative Agent to acknowledge the
release of such Guarantor from its obligations under such Guaranty in accordance
with Section 9.17.  Upon request by the Administrative Agent at any time, the
Required Lenders will reaffirm in writing the authorization granted in the
immediately preceding sentence.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communications (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                                     if to Holdings and/or the Borrower, to
it at 4 Parkway North, Suite 400, Deerfield, IL 60015-2590 Attention:  Corporate
Treasurer, Telephone: (847) 405-2400; Telecopier: (847) 405-2711; E-mail:
smunsell@cfindustries.com;

 

78

--------------------------------------------------------------------------------


 

(ii)                                  if to the Administrative Agent, to it at
Morgan Stanley Agency Servicing, 1 New York Plaza, New York, New York, 10004,
Attention: Agency Team, (Telecopy No. 212 507 6680); Email:
msagency@morganstanley.com;

 

(iii)                               if to the Issuing Bank, to it at Morgan
Stanley Bank, N.A., 1300 Thames Street, Thames Street Wharf, 4th Floor,
Baltimore, MD 21231, Attention: Letter of Credit Department (Telecopy No. 212
5075010); Email: msbloc@morganstanley.com;

 

(iv)                              if to the Swingline Lender, to it at Morgan
Stanley Senior Funding, Inc., 1 New York Plaza, New York, New York, 10004,
Attention: Agency Team, (Telecopy No. 212 507 6680); Email:
msagency@morganstanley.com; and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address,
telecopy number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

The Borrower agrees that the Administrative Agent may make the Communications
(as defined below) available to the Lenders by posting the Communications on
IntraLinks or another similar electronic system (the “Platform”).  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications effected thereby (the
“Communications”).  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) be

 

79

--------------------------------------------------------------------------------


 

responsible or liable for damages arising from the unauthorized use by others of
information or other materials obtained through internet, electronic,
telecommunications or other information transmission, except to the extent that
such damages have resulted from the willful misconduct, bad faith or gross
negligence of such Agent Party (as determined in a final, non-appealable
judgment by a court of competent jurisdiction).

 

Section 9.2  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Swingline Lender, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 9.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender, the Swingline Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower or the applicable Guarantor, as applicable, and the Required Lenders,
or by the Borrower or the applicable Guarantor, as applicable, and the
Administrative Agent with the consent of the Required Lenders (except that the
Administrative Agent and the Borrower or the applicable Guarantor, as
applicable, may enter into any amendment of any Loan Document in order to
correct any obvious error or any immaterial technical error or omission therein
without the consent of the Required Lenders); provided, however, that no such
amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement of any Lender or reduce the rate of interest thereon, or reduce
any fees payable to any Lender hereunder, without the written consent of such
Lender,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement of any Lender, or any
interest thereon, or any fees payable to any Lender hereunder, or reduce the
amount of, waive or excuse any such payment to any Lender, or postpone the
scheduled date of expiration of any Lender’s Commitment, without the written
consent of such Lender; provided, however, that notwithstanding clause (ii) or
(iii) of this Section 9.2(b), only the consent of the Required Lenders shall be

 

80

--------------------------------------------------------------------------------


 

necessary to waive any obligation of the Borrower to pay interest at the default
rate set forth in Section 2.12(c),

 

(iv)                              change Section 2.17(b), Section 2.17(c) or any
other Section hereof providing for the ratable treatment of the Lenders, in each
case in a manner that would alter the pro rata sharing of payments required
thereby, or change the definition of “Applicable Percentage”, in each case
without the written consent of each Lender directly and adversely affected
thereby (it being understood that an amendment shall not be deemed to change
such provisions in such manner to the extent it effects a new Commitment of any
Lender(s) or an increase in the Commitment of any Lender(s) or in the aggregate
amount of the Commitments of any class, including for the purpose of effecting a
Commitment Increase or Incremental Term Loans in the manner contemplated by
Section 2.19 or Section 2.20 and the extension of the Maturity Date as
contemplated by Section 2.21,

 

(v)                                 release all or substantially all of the
Guaranties without the written consent of each Lender, except as expressly
provided in each Guaranty and except to the extent the release of any Guarantor
is permitted pursuant to Article VIII or Section 9.17 (in which case such
release is automatic),

 

(vi)                              change any of the provisions of this
Section 9.2 or the percentage referred to in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, (A) solely with the consent of the
parties described by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Lenders of Incremental Term Loans and (B) solely with the consent of
the parties described by Section 2.21 to be parties to an amendment described in
Section 2.21(f), Lenders agreeing to a Maturity Date Extension Request, in each
case may be included in the determination of Required Lenders on substantially
the same basis as the Lenders of Commitments, Revolving Loans and Incremental
Term Loans at such time), or

 

(vii)                           waive any condition set forth in Section 4.1
(other than as it relates to the payment of fees and expenses of counsel), or,
in the case of any Loans made on the Second Restatement Effective Date,
Section 4.2, without the written consent of each Lender.

 

Notwithstanding anything to the contrary herein:

 

(v)                                 no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be;

 

(w)                               no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which

 

81

--------------------------------------------------------------------------------


 

by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that:

 

(1)                                 the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and

 

(2)                                 any waiver, amendment or modification
requiring the consent of all Lenders or each directly and adversely affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender,

 

(x)                                 this Agreement may be amended to provide for
a Commitment Increase or Incremental Term Loans in the manner contemplated by
Section 2.19 or Section 2.20 and the extension of the Maturity Date as
contemplated by Section 2.21, subject only to the consent of the parties
described in such Section as being required for such amendment to become
effective;

 

(y)                                 the provisions of Section 2.19 requiring the
Borrower to offer a Commitment Increase to the Lenders prior to any other Person
may be amended or waived with the consent of the Required Lenders; and

 

(z)                                  each Lender hereby irrevocably authorizes
and directs the Administrative Agent on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement or any other Loan
Document as the Administrative Agent reasonably deems appropriate in order to
correct any errors or omissions, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents.

 

Section 9.3  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one firm of counsel for the Administrative Agent and the Arrangers,
taken as a whole, in connection with the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement, any other Loan Document or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, the Swingline Lender, any Issuing Bank or any Lender, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one firm of counsel for the Administrative Agent and the Arrangers,
taken as a whole, and a single local counsel in each relevant jurisdiction and
in the case of an actual or potential conflict of interest where the
Administrative Agent, the Arrangers or any Lender affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Person), in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 9.3, or in
connection with the Loans made or Letters of

 

82

--------------------------------------------------------------------------------


 

Credit issued hereunder, including all reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the each Arranger, each Issuing Bank, the Swingline Lender
and each Lender, and their respective Related Parties (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages and liabilities arising out of or relating to any
investigation, litigation or proceeding against any Indemnitee by any third
party or by the Borrower or any other Loan Party related to (i) the execution or
delivery of this Agreement or any other Loan Document, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, or (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), in each case regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or the Borrower or any Affiliate of the Borrower),
including the reasonable and documented legal or other out of pocket expenses,
fees, charges and disbursements of one counsel for any Indemnitee in connection
with the investigation or defense thereof; provided that such indemnity shall
not, as to any Indemnitee, be available (v) with respect to Indemnified Taxes or
Other Taxes that are indemnifiable under Section 2.16, (w) Excluded Taxes,
(x) to the extent that such losses, claims, damages and liabilities are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (y) if arising from a material breach by such
Indemnitee or one of its Affiliates of its express obligations under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction by final and non-appealable judgment) or (z) if arising from any
dispute between and among Indemnitees that does not involve an act or omission
by Holdings or any of its Subsidiaries (as determined by a court of competent
jurisdiction by final and non-appealable judgment) other than any proceeding
against the Administrative Agent, any Arranger, any Issuing Bank or the
Swingline Lender in their respective capacities.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section 9.3, each Lender severally agrees to pay to the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 Without limiting in any way the
indemnification obligations of the Borrower pursuant to Section 9.3(b) or of the
Lenders pursuant to Section 9.3(c), to the extent permitted by applicable law,
each party hereto shall not assert, and hereby waives, any claim

 

83

--------------------------------------------------------------------------------


 

against any Indemnitee or the Borrower or any of its Subsidiaries, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing in this clause
(d) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and non-appealable judgment of a court
of competent jurisdiction.

 

(e)                                  All amounts due under this Section 9.3
shall be payable promptly after written demand therefor.

 

Section 9.4  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.4.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.4) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default listed in any of paragraphs
(a), (b), (h) or (i) of Article VII has occurred and is continuing, any other
assignee and provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

 

84

--------------------------------------------------------------------------------


 

(B)                               each Issuing Bank, with respect to the
Revolving Loans and Commitments, such consent not to be unreasonably withheld or
delayed;

 

(C)                               the Swingline Lender, with respect to the
Revolving Loans and Commitments, such consent not to be unreasonably withheld or
delayed; and

 

(D)                               the Administrative Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 (or a greater amount that is an integral multiple
of $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect to one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Related Parties or its securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;

 

(E)                                no such assignment shall be made to (i) any
Loan Party nor any Affiliate of a Loan Party or (ii) any Defaulting Lender or
any of its subsidiaries, or any Person, who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii); and

 

(F)                                 in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the

 

85

--------------------------------------------------------------------------------


 

assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

For the purposes of this Section 9.4, the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.4, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.14, Section 2.15, Section 2.16 and
Section 9.3); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.4.

 

(iv)                              The Administrative Agent, acting for this
purpose as a nonfiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses

 

86

--------------------------------------------------------------------------------


 

of the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements (and any stated interest thereon) owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
the Administrative Agent and its Affiliates and, as to entries pertaining to it,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  The Loans (including principal and interest) are
registered obligations and the right, title, and interest of any Lender or its
assigns in and to such Loans shall be transferable only upon notation of such
transfer in the Register.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 9.4 and any written consent to such assignment
required by paragraph (b) of this Section 9.4, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.6(b), Section 2.17(d) or Section 9.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(vi)                              At the time of each assignment pursuant to
this Section 9.4 to a Person that is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service forms,
certificates and other information described in Section 2.16.  To the extent
that an assignment of all or any portion of a Lender’s Loans or Commitments and
related outstanding Obligations pursuant to this Agreement would, at the time of
such assignment, result in increased costs under Sections 2.14, 2.15 or 2.16
from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline
Lender, sell participations to one or more banks or other entities (but not to
Holdings or any Subsidiary thereof or any natural person) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such

 

87

--------------------------------------------------------------------------------


 

Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant. 
Subject to paragraph (c)(iii) of this Section 9.4, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.4; provided
that such Participant shall not be entitled to receive any greater payment under
Section 2.14, Section 2.15 or Section 2.16 with respect to any participation,
than its participating Lender would have been entitled to receive.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other obligations under this Agreement) except to the
Borrower as provided in Section 9.04(c)(i) and to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining any Participant Register.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including

 

88

--------------------------------------------------------------------------------


 

without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.4 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.5  Survival.  All covenants, agreements, representations and
warranties made by Holdings or the Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Section 2.14, Section 2.15, Section 2.16 and Section 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender, or the termination of this
Agreement or any provision hereof.

 

Section 9.6  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 9.7  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. 
Without limiting the foregoing provisions of this Section 9.7, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

89

--------------------------------------------------------------------------------


 

Section 9.8  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Issuing Bank, the Swingline Lender
and each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other obligations at any time owing by the Administrative Agent, such
Issuing Bank, the Swingline Lender or such Lender (or any branch or agencies
thereof, wherever located) to or for the credit or the account of any Loan Party
against any of and all the Obligations of the Loan Parties now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of the Administrative Agent, each Issuing Bank, the Swingline Lender
and each Lender under this Section 9.8 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.  Each
Lender, the Swingline Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 9.9  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and/or any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any Loan Document shall affect any right that any Loan Party, the
Administrative Agent, any Issuing Bank, the Swingline Lender, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any other party hereto or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any Loan Document in any court referred to in paragraph (b) of
this Section 9.9.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law,

 

90

--------------------------------------------------------------------------------


 

the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12  Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 9.12, each of the Administrative Agent, each Issuing Bank, the
Swingline Lender, and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information confidential
in accordance with this Section 9.12) who are directly involved in the
Transactions on a confidential and need-to-know basis, (ii) to the extent
requested by any Governmental Authority having jurisdiction over such
Administrative Agent, Issuing Bank, the Swingline Lender, or Lender, as
applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (x) promptly notify the Borrower in advance of such disclosure, to
the extent permitted by law and (y) so furnish only that portion of such
Information which the applicable Person is legally required to disclose),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (in which case such Administrative
Agent, Issuing Bank, the Swingline Lender, or Lender, as applicable, shall
(x) promptly notify the Borrower in advance of such disclosure and the
opportunity to obtain a protective order in respect thereof if no conflict
exists with such Person’s governmental, regulatory or legal requirements to the
extent permitted by law and (y) so furnish only that portion of such Information
which the applicable Person is legally required to disclose), (iv) to

 

91

--------------------------------------------------------------------------------


 

any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as,
and no less restrictive than, those of this Section 9.12, to (x) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (vii) with the prior written consent of
the Borrower or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 9.12 or by the
respective Lender or agent (y) becomes available to the Administrative Agent,
any Issuing Bank, the Swingline Lender, or any Lender on a nonconfidential basis
from a source other than any Loan Party that is not, to the knowledge of such
Administrative Agent, Issuing Bank, Swingline Lender or Lender, subject to
confidentiality obligations to any Loan Party.  For the purposes of this
Section 9.12, “Information” means all information received from any Loan Party
or any of its Subsidiaries or Excluded Subsidiaries relating to any Loan Party
or any of its Subsidiaries or Excluded Subsidiaries or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank, the Swingline Lender, or any Lender on a nonconfidential basis prior to
disclosure by such Loan Party from a source other than a Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)                                 Each of Holdings and the Borrower hereby
acknowledges and agrees that each Lender may share with any of its Affiliates,
and such Affiliates may share with such Lender, any Information related to
Holdings or any of its Subsidiaries (including, without limitation, any
non-public customer Information regarding the creditworthiness of Holdings and
its Subsidiaries), provided that such Persons shall be subject to the provisions
of this Section 9.12 to the same extent as such Lender.

 

(c)                                  EACH LENDER ACKNOWLEDGES THAT INFORMATION
AS DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER
AND THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(d)                                 ALL INFORMATION AS DEFINED IN
SECTION 9.12(a), INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
HOLDINGS, THE BORROWER, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES
OR THEIR RESPECTIVE SECURITIES.

 

92

--------------------------------------------------------------------------------


 

ACCORDINGLY, EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participations therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

Section 9.14  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
each Arranger, the Syndication Agent, each Documentation Agent, each Issuing
Bank, the Swingline Lender and the Lenders are arm’s-length commercial
transactions between Holdings and the Borrower, on the one hand, and the
Administrative Agent, each Arranger, the Syndication Agent, each Documentation
Agent, each Issuing Bank, the Swingline Lender and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the Transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, each Arranger, the
Syndication Agent, each Documentation Agent, each Issuing Bank, the Swingline
Lender and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Holdings or any of
its Subsidiaries, or any other Person in connection with the Loan Documents and
(B) neither the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent, any Issuing Bank, the Swingline Lender nor any Lender has
any obligation to Holdings or the Borrower with respect to the Transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Arranger, the
Syndication Agent, each Documentation Agent, each Issuing Bank, the Swingline
Lender and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Holdings
and the Borrower, and neither the Administrative

 

93

--------------------------------------------------------------------------------


 

Agent, any Arranger, the Syndication Agent, any Documentation Agent, any Issuing
Bank, the Swingline Lender nor any Lender has any obligation to disclose any of
such interests to Holdings or the Borrower.

 

Section 9.15  Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Loan Document, Assignment and Assumption or in any amendment or other
modification hereof or thereof (including waivers and consents) shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.16  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act.

 

Section 9.17  Release of Guarantors.  If (a) in compliance with the terms and
provisions of this Agreement, all or substantially all of the equity interests
of any Guarantor (other than Holdings) are sold, transferred or otherwise
disposed of to a Person or Persons other than the Borrower or its Subsidiaries
or (b) a Guarantor (other than Holdings) ceases to be a guarantor of any
Indebtedness (other than Permitted Indebtedness) for borrowed money of Holdings
and/or the Borrower in an aggregate principal amount in excess of $450,000,000,
then such Guarantor shall, upon the consummation of such sale, transfer or
termination of guarantor status under such other Indebtedness, be automatically
released from all of its obligations under this Agreement (including under
Section 9.3) and any Guaranty to which it is a party.  At the request of the
Borrower, the Administrative Agent shall, at the Borrower’s expense, execute
such documents as are necessary to acknowledge any such automatic release in
accordance with this Section 9.17 and Section 17 of the applicable Guaranty, so
long as the Borrower shall have provided the Administrative Agent a certificate,
signed by a Responsible Officer of the Borrower, certifying as to such sale,
transfer or termination of guarantor status under such other Indebtedness, and
the automatic release of such Guarantor’s Guaranty in compliance with this
Agreement and the applicable Guaranty.

 

Section 9.18  Effect of the Amendment and Restatement of the Amended and
Restated Credit Agreement. (a) On the Second Restatement Effective Date, (i) the
Amended and Restated Credit Agreement shall be amended and restated in its
entirety by this Agreement, (ii) each of the commitments of the Existing Lenders
under the Amended and Restated Credit Agreement shall be terminated and, to the
extent that such Existing Lenders constitute Lenders hereunder, shall be
replaced with their respective Commitments hereunder, and (iii) all loans and
other amounts owing under the Amended and Restated Credit Agreement shall be
repaid as provided in Section 4.1(i).  The parties hereto acknowledge and agree
that, except as otherwise

 

94

--------------------------------------------------------------------------------


 

expressly provided herein (including, without limitation, Section 4.1(i)), this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation of the
Obligations under the Amended and Restated Credit Agreement or the other Loan
Documents as in effect prior to the Second Restatement Effective Date and which
remain outstanding as of the Second Restatement Effective Date.

 

(b)                                 On and after the Second Restatement
Effective Date, (i) all references to the Amended and Restated Credit Agreement
or the Credit Agreement in the Loan Documents (other than this Agreement) shall
be deemed to refer to this Agreement, (ii) all references to any section (or
subsection) of the Amended and Restated Credit Agreement or the Credit Agreement
in any Loan Document (but not herein) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of this Agreement and
(iii) except as the context otherwise provides, on and after the Second
Restatement Effective Date, all references to this Agreement herein (including
for purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Amended and Restated Credit Agreement as amended and restated
hereby.

 

(c)                                  This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement or waiver or
other modification, whether or not similar and, except as expressly provided
herein or in any other Loan Document, all terms and conditions of the other Loan
Documents remain in full force and effect.

 

(d)                                 For purposes of determining withholding
Taxes imposed under FATCA, from and after the Second Restatement Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[Remainder of page intentionally left blank.]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

as Holdings

 

 

 

 

By:

/s/ Shawn C. Munsell

 

Name:

Shawn C. Munsell

 

Title:

Corporate Treasurer

 

 

 

 

 

 

 

CF INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Shawn C. Munsell

 

Name:

Shawn C. Munsell

 

Title:

Corporate Treasurer

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

/s/ Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Philip Langheim

 

 

Name:

Philip Langheim

 

 

Title:

Managing Director

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Harry J Brown               

 

 

Name:

Harry J Brown

 

 

Title:

Vice President

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

Wells Fargo Bank, National Association, as a

 

Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Peter Kiedrowski

 

 

Name:

Peter Kiedrowski

 

 

Title:

Director

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Alan V. Schuler

 

 

Name:

Alan V. Schuler

 

 

Title:

Vice President

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

Royal Bank of Canada,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin Flynn

 

 

Name:

Kevin Flynn

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Neda K. Beal

 

 

Name:

NEDA K. BEAL

 

 

Title:

VICE PRESIDENT

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Luis M. H. Requejo

 

 

Name:

Luis M. H. Requejo

 

 

Title:

Director Capital Markets

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

Canadian Imperial Bank of Commerce, New York Branch

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew R. Campbell

 

 

Name:

Andrew R. Campbell

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dominic Sorresso

 

 

Name:

Dominic Sorresso

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paula J. Czach

 

 

Name:

Paula J. Czach

 

 

Title:

Managing Director &

 

 

 

Execution Head

 

 

 

 

 

 

 

 

 

By:

 

/s/ Juan Pablo Jimenez

 

 

Name:

Juan Pablo Jimenez

 

 

Title:

Associate Director

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

PNC Bank, National Association

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kristin L. Lenda

 

 

Name:

Kristin L. Lenda

 

 

Title:

Senior Vice President

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

SunTrust Bank,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Tesha Winslow

 

 

Name:

Tesha Winslow

 

 

Title:

Director

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., AS
HOLDINGS, CF INDUSTRIES, INC., AS THE BORROWER, THE LENDERS PARTY HERETO FROM
TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT, AND
MORGAN STANLEY BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS ISSUING
BANKS

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Milena Deltchev

 

 

Name:

Milena Deltchev

 

 

Title:

Vice President

 

Signature Page to CF Industries, Inc. Second Amended and Restated Revolving
Credit Agreement

 

--------------------------------------------------------------------------------

 


 

Schedule 2.1

 

Commitments

 

Lender

 

Allocation

 

Morgan Stanley Bank, N.A

 

$

150,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

150,000,000.00

 

Bank of Montreal

 

$

115,000,000.00

 

U.S. Bank National Association

 

$

115,000,000.00

 

Wells Fargo Bank, National Association

 

$

115,000,000.00

 

CoBank, ACB

 

$

115,000,000.00

 

Royal Bank of Canada

 

$

115,000,000.00

 

AgFirst Farm Credit Bank

 

$

85,000,000.00

 

Farm Credit Bank of Texas

 

$

85,000,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

85,000,000.00

 

The Bank of Nova Scotia

 

$

85,000,000.00

 

Goldman Sachs Bank USA

 

$

85,000,000.00

 

PNC Bank, National Association

 

$

70,000,000.00

 

SunTrust Bank

 

$

70,000,000.00

 

Bank of America, N.A.

 

$

60,000,000.00

 

Total

 

$

1,500,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2.5

 

Existing Letters of Credit

 

Letter of
Credit Number

 

Issuer

 

Beneficiary

 

Amount

 

Issuance
Date

 

Expiry
Date

 

 

 

 

 

 

 

 

 

 

 

2011070603

 

Morgan Stanley Bank, N.A.

 

UMWA 1992 Benefit Plan

 

$

1,020,924.00

 

April 22, 2013

 

July 6, 2015

2011070604

 

Morgan Stanley Bank, N.A.

 

Old Republic Insurance Company

 

$

3,862,317.00

 

April 22, 2013

 

July 6, 2015

 

--------------------------------------------------------------------------------


 

Schedule 3.12 (a)

 

Subsidiaries

 

Name of Company

 

Jurisdiction

 

Percentage
Held (Directly
or Indirectly)
by Holdings

Canadian Fertilizers Limited

 

Canada

 

100

CF Chemicals Ltd.

 

Alberta, Canada

 

100

CF Global Holding Company Inc.

 

Delaware

 

100

CF Industries (Barbados) SRL

 

Barbados

 

100

CF Industries Canada Investment ULC

 

Alberta, Canada

 

100

CF Industries Enterprises, Inc.

 

Delaware

 

100

CF Industries International Holdings Luxembourg s.a.r.l.

 

Luxembourg

 

100

CF Industries International Services Corporation

 

Iowa

 

100

CF Industries Luxembourg s.a.r.l.

 

Luxembourg

 

100

CF Industries Nitrogen, LLC

 

Delaware

 

100

CF Industries Peru S.A.C.

 

Lima, Peru

 

100

CF Industries Properties LLC

 

Delaware

 

100

CF Industries Sales, LLC

 

Delaware

 

100

CF Industries, Inc.

 

Delaware

 

100

CF Nitrogen, Inc.

 

Delaware

 

100

CF Nitrogen Trinidad Limited

 

Trinidad and Tobago

 

100

CF Partners (Canada) LP

 

Alberta, Canada

 

100

CFI Trinidad Limited

 

Trinidad and Tobago

 

100

CFK Holding AG

 

Switzerland

 

100

CFK Holdings, Inc.

 

Delaware

 

100

Farmers Chemical Association, Inc.

 

Tennessee

 

100

Inspiration Coal Inc.

 

Delaware

 

100

Inspiration Consolidated Copper Company

 

Maine

 

100

Inspiration Development Company

 

Delaware

 

100

Inspiration Gold Incorporated

 

Delaware

 

100

Phosacid Service & Supply, Inc.

 

Delaware

 

100

Terra Environmental Technologies LLC

 

Delaware

 

100

Terra Houston Ammonia, Inc.

 

Delaware

 

100

Terra International (Canada) Inc.

 

Canada

 

100

Terra International (Oklahoma) Inc.

 

Delaware

 

100

Terra Investment Fund II LLC

 

Oklahoma

 

100

Terra Investment Fund LLC

 

Oklahoma

 

100

Terra LP Holdings LLC

 

Delaware

 

100

Terra Nitrogen Company, L.P.

 

Delaware

 

75.321

 

--------------------------------------------------------------------------------


 

Terra Nitrogen GP Inc.

 

Delaware

 

100

Terra Nitrogen, Limited Partnership

 

Delaware

 

75.568

 

--------------------------------------------------------------------------------


 

Schedule 3.12 (b)

 

Inactive Subsidiaries

 

CF Nitrogen, Inc.

CFI Trinidad Limited

Farmers Chemical Association, Inc

Illinois Wisconsin

Inspiration Coal Inc.

Inspiration Consolidated Copper Company

Inspiration Development Company

Inspiration Gold Incorporated

Phosacid Service & Supply, Inc.

Terra Real Estate Corporation

Central Farmers Fertilizer Company (non-profit entity)

Big Bend Transfer Company, LLC

Beaumont Methanol, LP

Inspiration Development Corporation

Topaz Mountain Joint Venture

Hudson Holdings Corporation

152640 Canada Inc.

Hudson Bay Mining and Smelting Co., Limited

Cohan Mines Limited

Tornew Mines Limited

Churchill River Power Company Limited

Northern Power Limited

Hudson Bay Exploration and

Development Company Limited

Hudson Bay Metal Sales Limited

Hudson Bay Gold Inc.

Mingold Resources Inc.

Hudson Bay Metals Limited

A.M. Daniel Coal Co., Inc.

Ashland Mining Corporation

Bailey Mining Company, Incorporated

Briarwood Mining Inc.

Harman Mining Corporation

Majestic Collieries Company

Mountain Minerals, Inc.

Plateau Fuels, Inc.

Poplar Creek Development Company

Hurricane Mineral Corporation

Southern Floyd Coal, Inc.

Southern Kentucky Energy Co.

Sovereign Pocahontas Company

Wheelwright Mining, Inc.

Sovereign Coal Corporation

 

--------------------------------------------------------------------------------


 

Hurricane Coal Co., Inc.

Sarah Coal Company, Inc.

Widows-Grove Coal Company, Inc.

Inspiration Export, Inc.

Black Pine Mining Company

Western Gold Exploration and Mining Company, Limited Partnership

WestGold Holding, Inc.

Yuba WestGold, Inc.

WestGold Placer, Inc.

Yuba Placer Gold Company

Northern Marine Finance, Inc.

No. 136 Sail View Ventures Ltd

Shamrock Resources Inc.

Shamrock Resources U.S., Inc.

Coastech Research Inc.

Inspiration Resources Marketing Corporation

Sovereign Coal Sales, Inc.

Inspiration Resources Trading Corporation

Hochschild Partners (Partnership)

ADI Distributors, Inc.

Farm TABS, Ltd.

Farmbelt Chemicals, Inc.

Farmers Agricultural Credit Corporation

Grand Forks Seed Co.

Hawkeye Fertilizer Corp.

Northern Agricultural Credit Corporation

Riverside/Terra Corporation

Georgia Agricultural and Industrial Warehouse, Inc.

Terra Chemicals Exploration, Inc.

Terra Oklahoma Holdings, Inc.

Bison Nitrogen Products Co.(Partnership)

Oklahoma Nitrogen Co. (Partnership)

Terra Rain Corporation

Terra Seed Company

Inspiration Nitrogen Corporation

Terra Nitrogen, Inc.

Bison Nitrogen Products Co. (Partnership)

Oklahoma Nitrogen Co. (Partnership)

Riverside Chemical Company

Riverside Chemical Company

Riverside Chemical Company

Terra Chemicals International, Inc.

Terra Eastern Corporation

Terra Western Corporation

Inspiration Leasing Inc.

Flemtex Properties Corp.

 

--------------------------------------------------------------------------------


 

ILI Caverns Inc.

ILI Clay Inc.

ILI Leasing Aircraft Inc.

ILI Leasing Corp.

ILI Lone Star, Inc.

ILI Railcar Inc.

Way Hawthorne Properties Corp.

Way Modesto Properties Corp.

LTM, Incorporated

Rogue Aggregates, Inc.

El Rancho Rock & Sand, Inc.

W.B.R., Inc.

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and FMC Minerals Corp.d/b/a Austin Gold Venture
(JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and FMC Minerals Corp. d/b/a Austin Gold Venture
(JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Sea-Tech Diving and Construction (JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Berglynn Resources (USA) Incorporated Madison
County, Montana (JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Lacana (JV)

Terra Nitrogen, Inc. and Woodward Chemicals Corp. (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited, Big (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited Gun (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited, Hap (JV)

Ag Analytical Services

T-Land Corp.

Terra Illinois

Terra International, Inc. (Illinois)

Agricultural Minerals & Chemicals, Inc.

AMCI Acquisition Corporation

Anderson Oil & Ag Service, Inc. — Bill’s Oil & Ag Service, Inc.

B & I Limited Partnership

Banner Peak Services, Inc.

Chickasaw Milling Company

Eller Fertilizer Services, Inc.

Farley Gold, Inc.

(Farm) Plateau Fuels, Inc.

Hunt Seed Co.

Inspiration Holdings, Inc.

Inspiration Mines, Inc.

Inspiration Mining Group, Inc.

 

--------------------------------------------------------------------------------


 

Lynn Seeds, Inc.

Madison Oil & Gas

Madison Resources, Inc.

Terra Fertilizers, Inc. of Iowa (Formerly ME-JON, Inc.)

Northern Marine Charter, Inc.

Peak Holdings, Inc.

Sands Oil Company

Soland Acquisition

Terra Capital Funding, Inc.

Terra Funding Corporation

Terra Phosphates, Inc.

WestGold Limited Partnership

Yuba American Gold, Inc.

Yuba American Gold, Ltd

Yuba Natural Resources, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Existing Liens

 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Description of Collateral

CF Industries, Inc.

 

Fifth Third Equipment Finance Company

 

Delaware Secretary of State

 

2012 3778737

10-1-12

 

(1) 73 Pocket Covered Hopper Railcars bearing Reporting Marks: JTSX 2463, JTSX
487519; JTSX 2464; JTSX 2465; JTSX 2466; JTSX 2467; JTSX 2468; JTSX 2469; JTSX
2470; JTSX 2471; JTSX 53014; JTSX 63610 JTSX 65256; JTSX 190758; JTSX 487100;
JTSX 487372; JTSX 487374; JTSX 487375; JTSX 487379; JTSX 487381; JTSX 487390;
JTSX 487392; JTSX 487395; JTSX 487398; JTSX 487399; JTSX 487402; JTSX 487421;
JTSX 487426; JTSX 487427; JTSX 487440; JTSX 487446; JTSX 487447; JTSX 487457;
JTSX 487470; JTSX 487481; JTSX 487487; JTSX 487510; JTSX 487516; JTSX 487525;
JTSX 487526; JTSX 487530; JTSX 487536; JTSX 487541; JTSX 487543; JTSX 487544;
JTSX 487611; JTSX 487639; JTSX 487920; JTSX 487958; JTSX 487963; JTSX 488140;
JTSX 488376; JTSX 488425; JTSX 488479; JTSX 488483; JTSX 488549; JTSX 488562;
JTSX 488614; JTSX 488620; JTSX 488642; JTSX 488655; JTSX 488698; JTSX 488735;
JTSX 488344; JTSX 488345; JTSX 488352; JTSX 488531; JTSX 490019; JTSX 490025;
JTSX 490361; JTSX 810001; JTSX 810169; and JTSX 810196; and general intangibles
relating thereto, (2) additions, attachments, accessories and accessions thereto
whether or not furnished by the Supplier of such Equipment; (3) all subleases
(including the right to receive any payment thereunder and the right to make any
election or determination or give any consent or waiver thereunder), chattel
paper, accounts, security deposits and bills of sale relating thereto; (4) any
and all substitutions, replacements or exchanges for any such Equipment; and
(5) any and all products and proceeds of any collateral hereunder (including all
insurance and requisition proceeds and all other payments of any kind with
respect to the equipment and other collateral).

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Description of Collateral

CF Industries Nitrogen, LLC

 

Caterpillar Financial Services Corporation

 

Delaware Secretary of State

 

2013 3966034

10-9-2013

 

One Caterpillar 924K Wheel Loader, S/N: PWR2014; and substitutions,
replacements, additions and accessions thereto, now owned of hereafter acquired
and proceeds thereof.

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware Secretary of State

 

2014 1332790

4-4-2014

 

Two leased John Deere 550 XUV550 4x4 Mid-Duty Gators, S/N: 030493 & 030503;
together with (1) all attachments, accessories and components, repairs and
improvements; (2) all accounts, general intangibles, contract rights and chattel
paper relating thereto; and (3) all proceeds, thereto including, without
limitation, insurance, sale, lease and rental proceeds, and proceeds of
proceeds.

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware Secretary of State

 

2014 2963791

7-25-2014

 

One leased John Deere 550 XUV550 4x4 Mid-Duty Gator, S/N: 031919; together with
(1) all attachments, accessories and components, repairs and improvements;
(2) all accounts, general intangibles, contract rights and chattel paper
relating thereto; and (3) all proceeds thereto including, without limitation,
insurance, sale, lease and rental proceeds, and proceeds of proceeds.

CF Industries Nitrogen, LLC

 

Air Liquide Industrial US LP

 

Delaware Secretary of State

 

2014 3680188

4-4-2014

 

One Vessel-TW, SN: 2215586; one VAP-Terrmax, S/N: F9108-5-2; one Final Line-
Eleet, S/N: 6048; Telemetry — Dataonline, S/N: FF7B2BD0.

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware Secretary of State

 

2015 0534783

2-6-2015

 

One leased John Deere 544K Loader with electrical corrosion package, S/N:
666968; together with (1) all attachments, accessories and components, repairs
and improvements; (2) all accounts, general intangibles, contract rights and
chattel paper relating thereto; and (3) all proceeds, thereto including, without
limitation, insurance, sale, lease and rental proceeds, and proceeds of
proceeds.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Revolving Credit Agreement identified below (as
amended, restated, amended and restated, supplemented, extended and/or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

 

2.   Assignee:

 

 

 

 

 

[and is an Affiliate of [identify Lender]]

 

 

 

3.   Borrower:

 

CF Industries, Inc. (the “Borrower”)

 

 

 

4.   Administrative Agent:

 

Morgan Stanley Senior Funding, Inc., as administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

Page 2

 

5.              Credit
Agreement:                                                                    
Second Amended and Restated Revolving Credit Agreement, dated as of May 1, 2012,
amended and restated as of April 22, 2013 and further amended and restated as of
March 20, 2015, among the Borrower, CF Industries Holdings, Inc., as Holdings,
the Lenders party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Morgan Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Issuing Banks, and the other parties from time to time party
thereto.

 

6.              Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitments/Loans
for all Lenders

 

Amount of
Commitments/Loans
Assigned

 

Percentage Assigned
of
Commitments/Loans1

 

Revolving Facility

 

$

 

 

$

 

 

 

%

 

Effective Date:                           , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Exhibit A

Page 3

 

 

Consented to and Accepted:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

CF INDUSTRIES, INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]2

 

 

 

 

 

[Consented to:

 

 

 

[ISSUING BANK],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]3

 

 

 

 

 

[Consented to:

 

 

 

[SWINGLINE LENDER],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]4

 

--------------------------------------------------------------------------------

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

3  To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

4  To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

CF INDUSTRIES, INC. CREDIT AGREEMENT

 

Standard Terms and Conditions for
Assignment and Assumption

 

1.                                                                                                             
Representations and Warranties.

 

1.1                                                                                                                  
Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                                                                                                               
Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.1(a) and
5.1(b) thereof, as applicable, and such other documents and information as it
has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; (b) agrees that it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) appoints and authorizes each of
the Administrative Agent and the Syndication Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Syndication Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms

 

--------------------------------------------------------------------------------


 

Annex I

Page 2

 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.                                                                                                             
Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                                                                                             
Effect of Assignment.  Upon the delivery of a fully executed original hereof to
the Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.

 

4.                                                                                                             
General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic imaging shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

BORROWING REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, New York, 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

[Date]

 

Ladies and Gentlemen:

 

The undersigned, CF Industries, Inc. (the “Borrower”), refers to the Second
Amended and Restated Revolving Credit Agreement, dated as of May 1, 2012,
amended and restated as of April 22, 2013 and further amended and restated as of
March 20, 2015 (as the same may be amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the capitalized terms defined therein being used herein as therein
defined), among the Borrower, CF Industries Holdings, Inc., as Holdings, the
lenders from time to time party thereto (collectively, the “Lenders”), Morgan
Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Banks,
the other parties from time to time party thereto, and you, as administrative
agent for the Lenders (the “Administrative Agent”), and hereby gives you notice,
irrevocably, pursuant to Section 2.3 of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”), as required by Section 2.3 of the Credit Agreement:

 

(i)           The aggregate principal amount of the Proposed Borrowing is
$[                                    ].1

 

(ii)           The Business Day of the Proposed Borrowing is
[                    , 20    ].2

 

(iii)          The Proposed Borrowing is to consist of [ABR Loans][Eurodollar
Loans].

 

--------------------------------------------------------------------------------

1                           Such amount to be stated in Dollars.

 

2              Shall be a Business Day at least one Business Day in the case of
ABR Loans (or same day notice in the case of Swingline Loans) and at least three
Business Days in the case of Eurodollar Loans, in each case, after the date
hereof; provided that any such notice shall be deemed to have been given on a
certain day only if given before 12:00 noon (New York City time) in the case of
ABR Loans or before 11:00 a.m. (New York City time) in the case of Eurodollar
Loans, on such day.

 

--------------------------------------------------------------------------------


 

Exhibit B

Page 2

 

[(iv)       The initial Interest Period for each Eurodollar Loan made as part of
the Proposed Borrowing is [one/two/three/six months][insert period less than one
month or greater than six months]3.]

 

(v)           Funds for the Proposed Borrowing should be disbursed as follows:

 

Account Name:

[                                    ]

Bank Name:

[                                    ]

Bank Location:

[                                    ]

ABA No.:

[                                    ]

Account Number:

[                                    ]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)          the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents are and will be true and
correct in all material respects, on and as of the date of the Proposed
Borrowing, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, they were true and correct in
all material respects as of such earlier date and (ii) any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is and will be true and correct in all respects; and

 

(B)          at the time of and immediately after giving effect to the Proposed
Borrowing, no Default or Event of Default has occurred and is continuing.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

3                           To be included for a Proposed Borrowing of
Eurodollar Loans. Interest Periods of greater than six months or less than one
month only available with the consent of each Lender.

 

--------------------------------------------------------------------------------


 

Exhibit B

Page 3

 

The Borrower has caused this Borrowing Request to be executed and delivered by
its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

CF INDUSTRIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

INTEREST ELECTION REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, New York 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, CF Industries, Inc. (the “Borrower”), refers to the Second
Amended and Restated Revolving Credit Agreement, dated as of May 1, 2012,
amended and restated as of April 22, 2013 and further amended and restated as of
March 20, 2015 (as the same may be amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, CF Industries Holdings, Inc., as Holdings, the lenders from
time to time party thereto (collectively, the “Lenders”), Morgan Stanley Bank,
N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Banks, the other
parties from time to time party thereto, and you, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and hereby gives you
notice, irrevocably, pursuant to Section 2.7 of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.7 of the Credit Agreement:

 

(i)            The Proposed [Conversion] [Continuation] relates to the Borrowing
of Loans originally made on                        , 20     (the “Outstanding
Borrowing”) in the principal amount of $                     and currently
maintained as a Borrowing of [ABR Loans] [Eurodollar Loans with an Interest
Period ending on                        ,         ].

 

(ii)           The Business Day of the Proposed [Conversion] [Continuation] is
[                       ,         ].1

 

(iii)          The Outstanding Borrowing shall be [continued as a Borrowing of
Eurodollar Loans with an Interest Period of             ] [converted into a
Borrowing of [ABR Loans]

 

--------------------------------------------------------------------------------

1                   Shall be a Business Day at least one Business Day in the
case of ABR Loans and at least three Business Days in the case of Eurodollar
Loans, in each case, after the date hereof, provided that any such notice shall
be deemed to have been given on a certain day only if given before 12:00 noon
(New York City time) in the case of ABR Loans or before 11:00 a.m. (New York
City time) in the case of Eurodollar Loans, on such day.

 

--------------------------------------------------------------------------------


 

Exhibit C

Page 2

 

[Eurodollar Loans with an Interest Period of [one/two/three/six months][insert
period less than one month or greater than six months]2]].3

 

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].4

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

2                   Interest Periods of nine, twelve or less than one month only
available with the consent of each Lender.

 

3                   In the event that either (x) only a portion of the
Outstanding Borrowing is to be so converted or continued or (y) the Outstanding
Borrowing is to be divided into separate Borrowings with different Interest
Periods, the Borrower should make appropriate modifications to this clause to
reflect same.

 

4                   In the case of a Proposed Conversion or Continuation, insert
this sentence only in the event that the conversion is from an ABR Loan to a
Eurodollar Loan or in the case of a continuation of a Eurodollar Loan.

 

--------------------------------------------------------------------------------


 

Exhibit C

Page 3

 

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

REVOLVING NOTE

 

New York, New York

 

[                             ,           ]

 

FOR VALUE RECEIVED, CF INDUSTRIES, INC., a corporation organized and existing
under the laws of the State of Delaware (the “Borrower”), hereby promises to pay
to [                                            ] or its registered assigns (the
“Lender”), in dollars, in immediately available funds, at the office of MORGAN
STANLEY SENIOR FUNDING, INC. (the “Administrative Agent”) located at 1 New York
Plaza, New York, New York, 10004 on the Maturity Date (as defined in the Credit
Agreement referred to below) the unpaid principal amount of all Revolving Loans
(as defined in the Credit Agreement) made by the Lender to the Borrower pursuant
to the Credit Agreement, payable at such times and in such amounts as are
specified in the Credit Agreement.

 

The Borrower also promises to pay to the Lender interest on the unpaid principal
amount of each Loan made by the Lender in like money at said office from the
date such Loan is made until paid, at the rates and at the times provided in
Section 2.12 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Revolving Credit Agreement, dated as of May 1, 2012, amended and restated as of
April 22, 2013 and further amended and restated as of March 20, 2015, among the
Borrower, CF Industries Holdings, Inc., as Holdings, the lenders party thereto
(including the Lender), the Administrative Agent, Morgan Stanley Bank, N.A. and
the Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Banks, and the other parties
from time to time party thereto (as the same may be amended, restated, amended
and restated, modified, extended and/or supplemented from time to time, the
“Credit Agreement”) and is entitled to the benefits thereof and of the other
Loan Documents (as defined in the Credit Agreement).  As provided in the Credit
Agreement, this Note is subject to voluntary prepayment, in whole or in part,
prior to the Maturity Date and the Loans may be converted from one Type (as
defined in the Credit Agreement) into another Type to the extent provided in the
Credit Agreement.

 

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

Exhibit D

Page 2

 

 

CF INDUSTRIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

GUARANTY

 

This Guaranty, dated as of [                     , 201   ] (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
this “Guaranty”), made by and among [              ] (the “Guarantor” and,
together with any other entity that becomes a guarantor hereunder pursuant to
Section 22 hereof, collectively, the “Guarantors”) in favor of Morgan Stanley
Senior Funding, Inc., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Creditors (as defined below).  Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, CF Industries Holdings, Inc. (“Holdings”), CF Industries, Inc.
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd. (the
“Issuing Banks”), the Administrative Agent, and the other parties from time to
time party thereto have entered into a Second Amended and Restated Revolving
Credit Agreement, dated as of May 1, 2012, amended and restated as of April 22,
2013 and further amended and restated as of March 20, 2015 (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to, and the issuance
of, and participation in, Letters of Credit for the account of the Borrower, any
Subsidiary of the Borrower, and/or any Excluded Subsidiary of the Borrower, all
as contemplated therein (the Lenders, each Issuing Bank and the Administrative
Agent are herein called the “Creditors”);

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement that the Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty;

 

WHEREAS, the Borrower may be required from time to time in accordance with the
terms of the Credit Agreement to cause certain of its Subsidiaries to join this
Guaranty or enter into a guarantee agreement substantially in the form of this
Guaranty; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower, any Subsidiary of the Borrower, and/or any Excluded
Subsidiary of the Borrower under the Credit Agreement and, accordingly, desires
to execute this Guaranty in order to comply with the terms of the Credit
Agreement and to induce the Lenders and the Issuing Banks to make Loans to the
Borrower and issue, and/or participate in, Letters of Credit for the account of
the Borrower, any Subsidiary of the Borrower, and/or any Excluded Subsidiary of
the Borrower.

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 2

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Creditors and hereby covenants and
agrees with each other Guarantor and the Administrative Agent for the benefit of
the Creditors as follows:

 

1.  GUARANTY.      (a)                     Each Guarantor, jointly and
severally, irrevocably, absolutely and unconditionally guarantees as a primary
obligor and not merely as surety to the Creditors the full and prompt payment
when due (whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, as applicable) of all Obligations of the
Borrower and each Guarantor (collectively called the “Guaranteed Obligations”).
 Each party hereto understands, agrees and confirms that, if any or all of the
Guaranteed Obligations becomes due and payable, subject to any applicable grace
or cure period expressly set forth in the Credit Agreement, the Administrative
Agent for the benefit of the Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against such Guarantor without proceeding
against any other Guarantor (as defined in the Credit Agreement) or the
Borrower, and such Guarantor agrees to pay such Guaranteed Obligations to the
Administrative Agent for the benefit of the Administrative Agent and/or the
other Creditors, on demand.  Each Guarantor further agrees that the due and
punctual payment of the Obligations of the Borrower may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation.  This Guaranty is a guaranty of payment
and not of collection.

 

(b)                                 Additionally, each Guarantor, jointly and
severally, unconditionally, absolutely and irrevocably, guarantees the payment
of any and all Guaranteed Obligations whether or not due or payable by the
Borrower upon the occurrence in respect of the Borrower of any of the events
specified in Section 7(h) or (i) of the Credit Agreement, and unconditionally,
absolutely and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Creditors, or order, following the occurrence in
respect of the Borrower of any of the events specified in Section 7(h) or (i) of
the Credit Agreement, on demand.

 

2.  LIABILITY OF GUARANTORS ABSOLUTE.                        The liability of
each Guarantor hereunder is primary, absolute, joint and several, and
unconditional and is exclusive and independent of any other guaranty of the
indebtedness of the Borrower whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation:  (a) any direction as to
application of payment by the Borrower or any Loan Party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor
(as defined in the Credit Agreement) as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking by such
Person, (d) any dissolution, termination or increase, decrease or change in
personnel by the Borrower, (e) the failure of the Guarantor to receive any
benefit from or as a result of its execution, delivery and performance of this
Guaranty, (f) any payment made to any Creditor on the Guaranteed Obligations
which the Administrative Agent and/or any Creditor repays the Borrower pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding, and each Guarantor waives any right to the
deferral or

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 3

 

modification of its obligations hereunder by reason of any such proceeding or
(g) any action or inaction by the Creditors as contemplated in Section 5 hereof.

 

3.  OBLIGATIONS OF GUARANTORS INDEPENDENT.     The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor of the Obligations (collectively, the “Credit Agreement Guarantors”)
or the Borrower, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other Credit
Agreement Guarantor or the Borrower and whether or not any other Credit
Agreement Guarantor or the Borrower be joined in any such action or actions. 
Each Guarantor waives (to the fullest extent permitted by applicable law) the
benefits of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to each Guarantor.

 

4.  WAIVERS BY GUARANTORS.   (a)                           Each Guarantor hereby
waives (to the fullest extent permitted by applicable law) notice of acceptance
of this Guaranty and notice of the existence, creation or incurrence of any new
or additional liability to which it may apply, and waives diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Administrative Agent or
any Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other Credit Agreement Guarantor or the Borrower
with respect to the Guaranteed Obligations), and each Guarantor further hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice or proof of reliance by any Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.

 

(b)                                 Each Guarantor waives any right to require
the Creditors to:  (i) proceed against the Borrower or any other Credit
Agreement Guarantor or any other party; or (ii) pursue any other remedy in the
Creditors’ power under the Loan Documents.  Each Guarantor waives any defense
based on or arising out of any defense of the Borrower or any other Credit
Agreement Guarantor other than payment in full in cash of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Borrower or any other Credit Agreement Guarantor, or
the invalidity, rescission, irregularity or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full in cash of the
Guaranteed Obligations.  The Creditors may, at their election, exercise any
other right or remedy the Creditors may have against the Borrower or any Credit
Agreement Guarantor in accordance with the Loan Documents without affecting or
impairing in any way the liability of any other Guarantor hereunder except to
the extent the Guaranteed Obligations have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made, and other provisions of the Loan Documents, in
each case, which by the express terms of the relevant Loan Documents survive the
repayment of the Guaranteed Obligations and the termination of all
Commitments).  Each Guarantor waives any defense arising out of any such
election by the Creditors, even though such election operates to impair or
extinguish any right of reimbursement, contribution, indemnification or
subrogation or other

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 4

 

right or remedy of such Guarantor against the Borrower or any other Credit
Agreement Guarantor.

 

(c)                                  Each Guarantor has knowledge and assumes
all responsibility for being and keeping itself informed of the Borrower’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower and each
other Guarantor on an ongoing basis information relating thereto and the
Borrower’s and each other Guarantor’s ability to pay and perform its respective
Guaranteed Obligations for so long as this Guaranty is in effect.  Each
Guarantor acknowledges and agrees that the Creditors shall have no obligation to
investigate the financial condition or affairs of the Borrower or any other
Guarantor for the benefit of such Guarantor nor to advise such Guarantor of any
fact respecting, or any change in, the financial condition, assets or affairs of
the Borrower or any other Guarantor that might become known to any Creditor at
any time.

 

(d)                                 Each Guarantor warrants and agrees that each
of the waivers set forth in Section 3 and in this Section 4 is made with full
knowledge of its significance and consequences and that if any of such waivers
are determined to be contrary to any applicable law or public policy, such
waivers shall be effective only to the maximum extent permitted by applicable
law.

 

5.  RIGHTS OF CREDITORS.  Subject to Section 4, any Creditor may (except as
shall be required by applicable statute and cannot be waived) at any time and
from time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, without impairing or releasing the
obligations or liabilities of such Guarantor hereunder, upon or without any
terms or conditions and in whole or in part:

 

(a)                                 change the manner, place or terms of payment
of, and/or change, increase or extend the time of payment of, renew, increase,
accelerate or alter, any of the Guaranteed Obligations in accordance with the
terms of the Credit Agreement and Section 12 of this Guaranty (including,
without limitation, any increase or decrease in the rate of interest thereon or
the principal amount thereof), and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, increased, accelerated, renewed
or altered;

 

(b)                                 exercise or refrain from exercising any
rights against the Borrower, any other Loan Party or others or otherwise act or
refrain from acting;

 

(c)                                  release or substitute any one or more
Credit Agreement Guarantors or the Borrower;

 

(d)                                 settle or compromise any of the Guaranteed
Obligations or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to creditors of the Borrower other than the Creditors;

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 5

 

(e)                                  apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of the Borrower to the
Creditors regardless of what liabilities of the Borrower remain unpaid;

 

(f)                                   consent to or waive any breach of, or any
act, omission or default under, any of the Loan Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Loan Documents or any of such other instruments or
agreements, in each case in accordance with the terms thereof; and/or

 

(g)                                  take any other action or omit to take any
other action which would, under otherwise applicable principles of common law,
give rise to a legal or equitable discharge of such Guarantor from its
liabilities under this Guaranty (including, without limitation, any action or
omission whatsoever that might otherwise vary the risk of such Guarantor or
constitute a legal or equitable defense to or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against such
Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or the Loan Documents shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other provisions of the Loan
Documents, in each case, which by the express terms of the relevant Loan
Documents survive the repayment of the Guaranteed Obligations and the
termination of all Commitments).

 

6.  CONTINUING GUARANTY.   This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.  No failure or delay on the
part of any Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Creditor would otherwise have.  No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Creditor to any other or further action in any
circumstances without notice or demand.  It is not necessary for any Creditor to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on its behalf.

 

7.  SUBROGATION.  No Guarantor will exercise any right of subrogation that it
may have against the Borrower or any other Guarantor arising under this Guaranty
until the Guaranteed Obligations have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made, and other provisions of the Loan Documents, in each case,
which by the express terms of the relevant Loan

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 6

 

Documents survive the repayment of the Guaranteed Obligations and the
termination of all Commitments).  It is also agreed and understood that upon
payment by any Guarantor of any of the Guaranteed Obligations, such Guarantor
hereby waives all of its rights against the Borrower arising as a result thereof
by way of right of subrogation until the payment in full of all the Guaranteed
Obligations owed by the Borrower to the Creditors (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other provisions of the Loan Documents, in each case, which
by the express terms of the relevant Loan Documents survive the repayment of the
Guaranteed Obligations and the termination of all Commitments).

 

8.  GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT.  Notwithstanding anything to
the contrary contained elsewhere in this Guaranty, the Creditors agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Administrative Agent acting upon the instructions of
the Required Lenders and that no Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Creditors upon the terms of this Guaranty.  The Creditors further
agree (by their acceptance of the benefits of this Guaranty) that this Guaranty
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

 

9.  REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.  As of the date hereof,
each Guarantor represents and warrants that:

 

(a)                                 such Guarantor is duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its organization, has all
requisite corporate or other organizational power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required;

 

(b)                                 the execution, delivery and performance by
such Guarantor of this Guaranty is within the Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, equity holder action;

 

(c)                                  such Guarantor has duly executed and
delivered this Guaranty, and this Guaranty constitutes its legal, valid and
binding obligations, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(d)                                 the execution, delivery and performance by
such Guarantor of this Guaranty do not (i) require any consent or approval of,
registration or filing with, or any

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 7

 

other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect (except for any reports required to be
filed by Holdings with the U.S. Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934 (as amended); provided that the failure to
make any such filings shall not affect the validity or enforceability of this
Guaranty) or waived and those the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect, (ii) violate any
applicable law or regulation or any order of any Governmental Authority, in each
case applicable to or binding upon such Guarantor or any of its property, except
as would not reasonably be expected to have a Material Adverse Effect,
(iii) violate any charter, by-laws or other organizational document of such
Guarantor, except as would not reasonably be expected to have a Material Adverse
Effect and (iv) violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor or its property, except as would
not reasonably be expected to have a Material Adverse Effect; and

 

(e)                                  there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of such Guarantor, threatened in writing against such Guarantor
affecting the validity of this Guaranty or the ability of such Guarantor to
perform its obligations under this Guaranty.

 

10.  EXPENSES.  The Guarantors hereby jointly and severally agree to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arranger and their respective Affiliates, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for the Administrative Agent and the Arranger, taken as a
whole, in connection with the syndication of the credit facilities provided for
therein, the preparation, execution, delivery and administration of this
Guaranty, any other Loan Document or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arranger, any
Issuing Bank or any Lender, including, without limitation, the reasonable and
documented fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and the Arranger, taken as a whole, and a single local
counsel in each relevant jurisdiction and in the case of an actual or potential
conflict of interest where the Administrative Agent or the Arranger affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Person), in connection
with the enforcement or protection of its rights in connection with this
Guaranty or any other Loan Document, including its rights under this Section 10,
or in connection with the Loans made or Letters of Credit issued thereunder,
including all reasonable and documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

11.  BENEFIT AND BINDING EFFECT.  This Guaranty shall be binding upon each of
the parties hereto and their respective successors and assigns and shall inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 8

 

12.  AMENDMENTS; WAIVERS.  Neither this Guaranty nor any provision hereof may be
changed, waived, discharged (other than in accordance with Section 17) or
terminated except with the written consent of each Guarantor directly affected
thereby (it being understood that the addition or release of any Guarantor
hereunder shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released) and with
the written consent of either the Required Lenders (or, to the extent required
by Section 9.2 of the Credit Agreement, with the written consent of each Lender)
at all times until the termination of all Commitments and until such time as no
Note or Letter of Credit remains outstanding and all Guaranteed Obligations have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made, and other
provisions of the Loan Documents, in each case, which by the express terms of
the relevant Loan Documents survive the repayment of the Guaranteed Obligations
and the termination of all Commitments).

 

13.  SET OFF.  Section 9.8 of the Credit Agreement is hereby incorporated herein
by reference.

 

14.  NOTICE.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by the methods specified in Section 9.1 of the Credit
Agreement and addressed to such party at (i) in the case of any Creditor, as
provided in the Credit Agreement, and (ii) in the case of any Guarantor, at its
address set forth opposite its signature below; or in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.

 

15.  REINSTATEMENT.  If any claim is ever made upon any Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, the Borrower), then and
in such event each Guarantor agrees that notwithstanding any revocation hereof
or the cancellation or termination of any Guaranteed Obligations, such Guarantor
shall be and remain liable to the aforesaid payees hereunder pursuant to the
terms hereof for the amount of such Guaranteed Obligations so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 

16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.  
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.  Any legal action or proceeding with respect to this
Guaranty may be brought in the Supreme Court of the State of New York sitting in
New York County or of the United States District Court for the Southern District
of New York, and any appellate court from any thereof, and, by execution and
delivery of this Guaranty, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each party to this Guaranty irrevocably
consents to service of process in the manner provided for notices in Section 14.
Each party to this Guaranty hereby irrevocably waives any objection to such
service

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 9

 

of process and further irrevocably waives and agrees not to plead or claim in
any action or proceeding commenced hereunder or under any other Loan Document to
which such Person is a party that such service of process was in any way invalid
or ineffective.  Nothing herein shall affect the right of any party to this
Guaranty to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any other party hereto in any
other jurisdiction.

 

(b)                                 Each party to this Guaranty hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court,
to the fullest extent permitted by law, that such action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

(c)                                  EACH GUARANTOR AND EACH CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

 

17.  RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION.  If (a) in
compliance with the terms and provisions of the Credit Agreement, all or
substantially all of the equity interests of any Guarantor (other than Holdings)
are sold, transferred or otherwise disposed of to a Person or Persons other than
the Borrower or its Subsidiaries or (b) a Guarantor (other than Holdings) ceases
to be a guarantor of any Indebtedness (other than Permitted Indebtedness) for
borrowed money of Holdings and/or the Borrower in an aggregate principal amount
in excess of $450,000,000, then such Guarantor shall, upon the consummation of
such sale, transfer or termination of guarantor status under such other
Indebtedness, be automatically released from all of its obligations under this
Guaranty and the Loan Documents (including under Section 9.3 of the Credit
Agreement).  At the request of the Borrower, the Administrative Agent shall, at
the Borrower’s expense, execute such documents as are necessary to acknowledge
any such automatic release in accordance with this Section 17, so long as the
Borrower shall have provided the Administrative Agent a certificate, signed by a
Responsible Officer of the Borrower, certifying as to such sale, transfer or
termination of guarantor status under such other Indebtedness, and the automatic
release of such Guarantor’s Guaranty in compliance with this Guaranty and
Section 9.17 of the Credit Agreement.

 

18.  CONTRIBUTION.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 10

 

payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and all Commitments and
all Letters of Credit have been terminated, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 18 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty.  As used in this Section 18:  (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, the same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors.  All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably paid in full in cash.  Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution.  In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

 

19.  LIMITATION ON GUARANTEED OBLIGATIONS.  Each Guarantor and each Creditor (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 11

 

intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of
any similar Federal or state law.  To effectuate the foregoing intention, each
Guarantor and each Creditor (by its acceptance of the benefits of this Guaranty)
hereby irrevocably agrees that the Guaranteed Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.

 

20.  COUNTERPARTS.    This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Guaranty by telecopy or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

21.  PAYMENTS.  All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrower under Sections 2.16 and 2.17 of the Credit Agreement.

 

22.  ADDITIONAL GUARANTORS.    It is understood and agreed that any Wholly-Owned
Domestic Subsidiary (other than any Excluded Subsidiary or Immaterial
Subsidiary) of Holdings that is required to Guarantee the Obligations of the
Borrower after the date hereof pursuant to Section 5.9 of the Credit Agreement
shall become a Guarantor hereunder by (x) (i) executing and delivering to the
Administrative Agent a guarantee agreement substantially in the form of this
Guaranty, (ii) executing and delivering a counterpart hereof to the
Administrative Agent or (iii) executing a Joinder Agreement substantially in the
form of Annex I hereto and delivering same to the Administrative Agent, in each
case as may be requested by (and in form and substance satisfactory to) the
Administrative Agent and (y) taking all actions as specified in this Guaranty as
would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case to the reasonable satisfaction of the Administrative
Agent.

 

23.  HEADINGS DESCRIPTIVE.  The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

*  *  *

 

--------------------------------------------------------------------------------


 

Exhibit E

Page 12

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Address:

 

 

 

[                                              ]

[                                                                        ],

[                                              ]

as a Guarantor

Tel:[                                        ]

 

Fax:[                                        ]

By:

                                                                     

,

 

Name:

 

Title:

 

 

 

 

Accepted and Agreed to:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

By:

                                                                            

,

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF

JOINDER TO GUARANTY

 

THIS JOINDER TO GUARANTY, (this “Joinder”) is executed as of [                ],
20[ ], by each of the undersigned parties hereto (each, a “Joining Party”), and
delivered to Morgan Stanley Senior Funding, Inc., as Administrative Agent, for
the benefit of the Creditors and their respective successors and assigns under
the Credit Agreement (as defined below).  Except as otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement shall be
used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, CF Industries Holdings, Inc. (“Holdings”), CF Industries, Inc.
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd. (the
“Issuing Banks”), Morgan Stanley Senior Funding, Inc., as the Administrative
Agent, and the other parties from time to time party thereto have entered into a
Second Amended and Restated Revolving Credit Agreement, dated as of May 1, 2012,
amended and restated as of April 22, 2013 and further amended and restated as of
March 20, 2015 (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to, and the issuance of, and participation in, Letters of Credit
for the account of the Borrower, any Subsidiary of the Borrower, and/or any
Excluded Subsidiary of the Borrower, all as contemplated therein (the Lenders,
the Issuing Banks and the Administrative Agent are herein called the
“Creditors”); and

 

WHEREAS, each Joining Party is a Wholly-Owned Domestic Subsidiary (other than
any Excluded Subsidiary or Immaterial Subsidiary) of Holdings and is required
pursuant to Section 5.9 of the Credit Agreement to join as a Guarantor that
certain Guaranty, dated as of [              ] [      ], 20[    ] (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
the “Guaranty”), by and among [          ] and the other Guarantors from time to
time party thereto, in favor of the Administrative Agent;

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to each Joining Party, the receipt and sufficiency of which are hereby
acknowledged, each Joining Party hereby makes the following representations and
warranties to the Creditors and hereby covenants and agrees with each Creditor
as follows:

 

1.                                      By this Joinder, each Joining Party
becomes a Guarantor for all purposes under the Guaranty, pursuant to Section 5.9
of the Credit Agreement.

 

2.                                      Each Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under, and as defined in, the
Guaranty with respect to all Guaranteed Obligations (as defined in the
Guaranty), and will be bound by all terms, conditions and duties applicable to a
Guarantor under the Guaranty and the other Loan Documents.  Without limitation
of the foregoing, and in furtherance thereof, each Joining Party unconditionally
and irrevocably,

 

--------------------------------------------------------------------------------


 

guarantees on a joint and several basis the payment when due of all Guaranteed
Obligations (on the same basis as the other Guarantors under the Guaranty).

 

3.                                      Without limiting the foregoing, each
Joining Party hereby makes and undertakes, as the case may be, each covenant,
waiver, representation and warranty made by a Guarantor pursuant to the
Guaranty, each of which is hereby incorporated by reference, and agrees to be
bound by all covenants, waivers, agreements and obligations of a Guarantor
pursuant to the Guaranty.

 

4.                                      This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, each Joining Party may not assign any
of its rights, obligations or interest hereunder without the prior written
consent of the Administrative Agent or as otherwise permitted by the Loan
Documents.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Joinder by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Joinder.  In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

*     *     *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

Address:

 

 

 

[                                              ]

[                                                                        ],

[                                              ]

as a Guarantor

Tel:[                                        ]

 

Fax:[                                        ]

By:

                                                                          

,

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.1(c) of
the Second Amended and Restated Revolving Credit Agreement, dated as of May 1,
2012, amended and restated as of April 22, 2013 and further amended and restated
as of March 20, 2015 (as the same may be amended, restated, amended and
restated, supplemented, extended or modified from time to time, the “Credit
Agreement”), among CF Industries Holdings, Inc. (“Holdings”), CF
Industries, Inc. (the “Borrower”), the lenders from time to time party thereto,
Morgan Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing
Banks, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and the
other parties from time to time party thereto.  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

I, the undersigned [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] of the Borrower, do hereby certify on behalf of
the Borrower, solely in my capacity as an officer of the Borrower and not in my
individual capacity and without personal liability, that:

 

1.  The financial statements for the fiscal [quarter][year] of Holdings ended
[                ], attached hereto as ANNEX 1 or otherwise delivered to the
Administrative Agent pursuant to the requirements of Section 5.1 of the Credit
Agreement (the “Financial Statements”), present fairly in all material respects
as of the date of such Financial Statements the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP [, subject to normal year-end audit adjustments
and the absence of footnotes]1. No Default or Event of Default has occurred and
is continuing as of the date hereof[, except for                   ]2. There has
been no material change in GAAP applicable to Holdings and its consolidated
Subsidiaries since the date of the audited financial statements most recently
delivered in accordance with Section 5.1(a) of the Credit Agreement that has had
an impact on the Financial Statements [, except for [                ], the
effect of which on the Financial Statements has been [            ]]3.

 

--------------------------------------------------------------------------------

1                        To be included only if the Compliance Certificate is
certifying the quarterly financials.

 

2                        Specify the details of any Default or Event of Default,
if any, and any action taken or proposed to be taken with respect thereto.

 

3                        If and to the extent that any change in GAAP that has
occurred since the date of the audited financial statements most recently
delivered in accordance with Section 5.1(a) of the Credit Agreement had an
impact on such financial statements, specify the effect of such change on the
financial statements accompanying this Compliance Certificate.

 

--------------------------------------------------------------------------------


 

Exhibit F

Page 2

 

2.  Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.

 

3. This Compliance Certificate constitutes notice that the information required
to be delivered pursuant to Section 5.1[(a)][(b)] of the Credit Agreement for
the fiscal [year][quarter] of Holdings ended [                ] is being
delivered electronically and such method of delivery is in accordance with the
last paragraph of Section 5.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit F

Page 3

 

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered by its [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] as of the date first written above.

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

[Applicable Financial Statements to be attached if applicable]

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

The information described herein is as of [                  ,         ]4, (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [the Effective Date][              ,         ]5 to the Computation
Date (the “Relevant Period”).

 

Total Leverage Ratio

 

a.

 

Consolidated Indebtedness as at the Computation Date

 

$

 

 

 

 

 

b.

 

Aggregate amount of Unrestricted Cash as at the Computation Date

 

$

 

 

 

 

 

c.

 

Line a less line b

 

$

 

 

 

 

 

d.

 

Consolidated EBITDA6 for the Relevant Period ended on the Computation Date

 

$

 

 

 

 

 

e.

 

Ratio of line c to line d

 

:1.00

 

 

 

 

 

f.

 

Maximum Covenant Level

 

3.75:1.00

 

Interest Coverage Ratio

 

a.

 

Consolidated EBITDA for the Relevant Period ended on the Computation Date

 

$

 

 

 

 

 

b.

 

Consolidated Interest Expense for the Relevant Period ended on the Computation
Date

 

$

 

 

 

 

 

c.

 

Ratio of line a to line b

 

:1.00

 

 

 

 

 

d.

 

Minimum Covenant Level

 

2.75:1.00

 

--------------------------------------------------------------------------------

4                        Insert the last day of the respective fiscal quarter or
fiscal year covered by the financial statements which are required to be
accompanied by this Compliance Certificate.

 

5                        Insert the Effective Date, in the case of the first
Compliance Certificate and thereafter, the first day of the most recently
completed four consecutive fiscal quarters of Holdings ended on the Computation
Date.

 

6                        Determined on a Pro Forma Basis.  Attach hereto in
reasonable detail the calculations required to arrive at Consolidated EBITDA.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

MATURITY DATE EXTENSION REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, New York 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of May 1, 2012, amended and restated as of April 22, 2013 and further
amended and restated as of March 20, 2015 (as the same may be amended, restated,
amended and restated, modified, extended and/or supplemented from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among CF Industries Holdings, Inc., as Holdings, CF Industries, Inc.,
a Delaware corporation (the “Borrower”), the lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, Morgan
Stanley Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Banks,
and the other parties from time to time party thereto.  In accordance with
Section 2.21 of the Credit Agreement, the Borrower hereby requests [(i)] an
extension of the Maturity Date from [                  ], 20[    ] to
[                  ], 20[    ], [(ii) the following changes to the Applicable
Rate to be applied in determining the interest payable on Loans of, and fees
payable under the Credit Agreement to, Consenting Lenders in respect of that
portion of their Commitments (and related Loans) extended to such new Maturity
Date, which changes shall become effective on [                  ], 20[    ]]
[and] [(iii) the amendments or modifications to the terms of the Credit
Agreement to be effected in connection with this Maturity Date Extension Request
as set forth below, which amendments shall become effective on
[                  ], 20[    ]:

 

[                                  ]].

 

 

CF INDUSTRIES, INC., as Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit G

Page 2

 

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date.  The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

 

Name of Institution:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

For any Institution requiring a second signature line:

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

Maximum amount of Commitment $[                          ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SECOND REAFFIRMATION AGREEMENT

 

March 20, 2015

 

Reference is made to (i) the Revolving Credit Agreement, dated as of May 1, 2012
(as the same may have been amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), among CF INDUSTRIES HOLDINGS, INC., a Delaware corporation
(“Holdings”), CF INDUSTRIES, INC., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (the “Administrative Agent”) and MORGAN
STANLEY BANK, N.A., as issuing bank, (ii) the Amended and Restated Revolving
Credit Agreement, dated as of May 1, 2012 and amended and restated as of
April 22, 2013 (as the same may have been amended, restated, amended and
restated, supplemented or otherwise modified through but not including the
Second Restatement Effective Date, the “Restated Credit Agreement”), among
Holdings, the Borrower, the Lenders, the Administrative Agent, MORGAN STANLEY
BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as issuing banks, and
(iii) the Second Amended and Restated Revolving Credit Agreement dated as of
May 1, 2012; as amended and restated as of April 22, 2013 and amended and
restated as of March 20, 2015 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Second
Restated Credit Agreement”), among Holdings, the Borrower, the Lenders, the
Administrative Agent, MORGAN STANLEY BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as issuing banks, and the other parties from time to time party
thereto. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Second Restated Credit Agreement.

 

This Second Reaffirmation Agreement is delivered in connection with
Section 4.1(d) of the Second Restated Credit Agreement.

 

The Second Restated Credit Agreement amends and restates the Restated Credit
Agreement in its entirety. Each of Holdings, as a Guarantor, and the Borrower,
hereby consents to the terms of the Second Restated Credit Agreement and agrees
that the terms of the Second Restated Credit Agreement shall not affect in any
way its obligations and liabilities under any Loan Document to which it is a
party (as such Loan Documents are amended, restated or otherwise expressly
modified by the Second Restated Credit Agreement (including, without limitation,
by Section 4.1(i) of the Second Restated Credit Agreement)), all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed (as amended or otherwise expressly modified by the
Second Restated Credit Agreement (including, without limitation, by
Section 4.1(i) of the Second Restated Credit Agreement)) and remain in full
force and effect.

 

Each of the undersigned hereby confirms that no amendments to any Loan Document
(other than the Restated Credit Agreement, which is amended and restated in its
entirety by the Second Restated Credit Agreement) are intended hereby.

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

(The remainder of the page has been intentionally left blank)

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Second
Reaffirmation Agreement as of the day and year first above written.

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to CF Industries Second Reaffirmation Agreement

 

--------------------------------------------------------------------------------